Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 1 of 25




                  Exh
                    ibi
                      tS
            Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 2 of 25
   AO88B(R
         ev.12
             /13
               )Subpo
                    enatoP
                         rodu
                            ceDo
                               cum
                                 ent
                                   s,In
                                      form
                                         at
                                          ion,o
                                              rOb
                                                jec
                                                  tso
                                                    rtoP
                                                       erm
                                                         itIn
                                                            spe
                                                              cti
                                                                ono
                                                                  fPr
                                                                    emi
                                                                      sesinaC
                                                                            ivi
                                                                              lAc
                                                                                tion


                           UN
                            ITEDSTATESDISTR
                                          ICTCOURT
                                                 fo
                                                  rth
                                                    e
                                      S
                                     __o
                                       _u
                                        _t
                                         _h
                                          _e
                                           r
                                           _n
                                            _ D
                                             __i
                                               Ds
                                                t
                                                ir
                                                 i
                                                 s
                                                 tc
                                                  r
                                                  it
                                                   co
                                                    tf
                                                     oN
                                                      fe
                                                       _w
                                                        _ Y
                                                         __o
                                                           _r
                                                            _k
                                                             ____

                                                    )
    InreApp  l
             icat
                ionofValeS.A.,ValeHoldingsB.V
                                            .,and   )
    ValeInternat
               iona
                  lS.A.fo
                        ran O rderPursuantto28      )    C
                                                         ivi
                                                           lAc
                                                             tionNo
                                                                  .
    U.S.C.§1782toConduc tD iscoveryfo
                                    rUseinFo re
                                              ign   )
    Proceedings
                                                    )
                                                    )

                  SUBPOENATOPRODUCEDOCUMENTS
                                           ,INFORMATION
                                                      ,OROBJECTS
                    ORTOPERMITINSPECT
                                    IONOFPREMISESINACIV
                                                      ILACT
                                                          ION

   To
    :                           HFZB
                                   ryan
                                      tPark OwnerLLC
                                c
                                /oHFZCapi
                                        talGroupLLC,600 Mad
                                                          isonAvenue
                                                                   ,Floo
                                                                       r15
                                                                         ,NewYo
                                                                              rk,NY10022
                                     (Nam
                                        eofp
                                           ersontowhomth
                                                       issubpo
                                                             enai
                                                                sdi
                                                                  rec
                                                                    ted
                                                                      )

       ✔Produc
             tion:YOUARECOMMANDEDtop    rodu
                                           ceatthet
                                                  ime
                                                    ,da
                                                      te,andpla
                                                              cese
                                                                 tforthbe
                                                                        lowth
                                                                            efollowing
   documen
         ts
          ,ele
             ctron
                 ica
                   llys
                      tor
                        edin
                           form
                              at
                               ion
                                 ,orob
                                     jec
                                       ts
                                        ,andtopermi
                                                  tin
                                                    spe
                                                      ction
                                                          ,copy
                                                              ing
                                                                ,tes
                                                                   ting,o
                                                                        rsamp
                                                                            lingofthe
   ma
    ter
      ial
        :



    P
    lac
      e:C
        lea
          ry Go
              tt
               liebS
                   teen&Ham
                          i
                          ltonLLP                         D
                                                          ateandT
                                                                ime
                                                                  :
         OneL
            iber
               tyP
                 laza                                                  06
                                                                        /08
                                                                          /20205
                                                                               :00pm
         NewYork
               ,NY10006

         Inspec
              tionofP remi
                         ses
                           :YOUARECOMMANDEDtop       ermi
                                                        tent
                                                           ryontothed es
                                                                       ignat
                                                                           edpremises
                                                                                    ,land,or
   o
   the
     rp rop
          ertypo s
                 sessedorcon
                           trol
                              ledbyyouatth
                                         etime
                                             ,date
                                                 ,andloca
                                                        tionse
                                                             tforthbelow,sotha
                                                                             tthereques
                                                                                      tingpar
                                                                                            ty
   m
   ayinspec
          t,m easure
                   ,survey
                         ,photogr
                                aph
                                  ,tes
                                     t,orsamp
                                            leth
                                               ep rop
                                                    ertyo
                                                        ranyd e
                                                              signat
                                                                   edob je
                                                                         ctorope
                                                                               r a
                                                                                 tiononit.

    P
    lac
      e:                                                 D
                                                         ateandT
                                                               ime
                                                                 :



         Thefo
             llowingprovi
                        sionsofFed
                                 .R .Civ
                                       .P.45areat
                                                tached–Rule45(
                                                             c),re
                                                                 lat
                                                                   ingtoth
                                                                         ep l
                                                                            aceofcom p
                                                                                     lian
                                                                                        ce;
   Ru
    le45(d)
          ,rel
             atingtoyourprot
                           ect
                             ionasap e
                                     rsonsub
                                           jec
                                             ttoasubpo ena
                                                         ;andRule45(e
                                                                    )and(g),re
                                                                             lat
                                                                               ingtoyourdutyto
   re
    spondtothi
             ssubpo en
                     aandth epot
                               ent
                                 ialcons
                                       equen
                                           cesofnotdoingso
                                                         .

   D
   ate
     :

                        CLERKOFCOURT
                                                            OR

                             S
                             igna
                                tur
                                  eofC
                                     ler
                                       korD
                                          epu
                                            tyC
                                              ler
                                                k                           A
                                                                            tto
                                                                              rne
                                                                                y’ss
                                                                                   igna
                                                                                      tur
                                                                                        e


   Th
    enam
       e,add
           res
             s,e
               -ma
                 iladd
                     res
                       s,andt
                            ele
                              phon
                                 enum
                                    bero
                                       fth
                                         eat
                                           torn
                                              eyr
                                                epr
                                                  esen
                                                     ting(nameofpa
                                                                 rty
                                                                   )
   Va
    leS
      .A.
        ,Va
          leHo
             ld
              ingsB
                  .V.
                    ,andVa
                         leIn
                            terna
                                tiona
                                    lS.A
                                       .        ,whois
                                                     su e
                                                        sorr eques
                                                                 tsthi
                                                                     ssubpo
                                                                          ena
                                                                            ,ar
                                                                              e:
Je
 ff
  reyA
     .Rosen
          tha
            l(j
              rosen
                  tha
                    l@cgsh
                         .com
                            ),L
                              isa M
                                  .Schwe
                                       itze
                                          r(lschwe
                                                 itze
                                                    r@cgsh
                                                         .com
                                                            ),andL
                                                                 isaV
                                                                    icens(ev
                                                                           icens@cgsh
                                                                                    .com
                                                                                       )

OneL
   ibe
     rtyP
        laza
           ,NewYo
                rk,NY10006
                         ,(212
                             )2252086

                       No
                        tic
                          etotheper
                                  sonwhoissu
                                           esorr
                                               eques
                                                   tsth
                                                      issubpo
                                                            ena
   Ano
     tic
       eandacopyo
                fthesubpo
                        enam u
                             stbes
                                 ervedone
                                        achpar
                                             tyinth
                                                  iscas
                                                      ebefo
                                                          rei
                                                            tiss
                                                               erv
                                                                 edonth
                                                                      epe
                                                                        rsontowhom
   i
   tisd
      irec
         ted
           .Fed.R
                .Civ.P.45
                        (a)
                          (4)
                            .
          Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 3 of 25
AO88B(R
      ev.12
          /13
            )Subpo
                 enatoP
                      rodu
                         ceDo
                            cum
                              ent
                                s,In
                                   form
                                      at
                                       ion
                                         ,orOb
                                             jec
                                               tso
                                                 rtoP
                                                    erm
                                                      itIn
                                                         spe
                                                           ctiono
                                                                fPr
                                                                  emi
                                                                    sesinaC
                                                                          ivi
                                                                            lAc
                                                                              tion(P
                                                                                   age2
                                                                                      )

C
ivi
  lAc
    tionNo
         .

                                  PROOFOFSERVICE
             (Th
               iss
                 ect
                   ionshou
                         ldno
                            tbef
                               iledwi
                                    thth
                                       ecou
                                          rtun
                                             les
                                               srequ
                                                   iredb
                                                       yFed
                                                          .R.C
                                                             iv
                                                              .P.45
                                                                  .)

      Ir
       ece
         ivedth
              issubpo
                    enafo
                        r(nameo
                              find
                                 ividua
                                      landt
                                          it
                                           le
                                            ,ifan
                                                y)

on(da
    te)                  .

          Is
           erv
             edth
                esubpo
                     enabyd
                          eliv
                             eringacopytoth
                                          enam
                                             edp
                                               ersona
                                                    sfo
                                                      llow
                                                         s:


                                                         on(da
                                                             te)                    ;o
                                                                                     r

          Ir
           etu
             rnedth
                  esubpo
                       enaun
                           exe
                             cut
                               edb
                                 ecau
                                    se:
                                                                                                .

      Unle
         ssthesubpo
                  en awasi
                         ssuedonbeh
                                  alfofth
                                        eUn i
                                            tedSta
                                                 tes
                                                   ,o ron
                                                        eo fi
                                                            tsoff
                                                                ice
                                                                  rsorag
                                                                       ent
                                                                         s,Ihav
                                                                              ealso
      tender
           edtothewitne
                      ssthef
                           e e
                             sfo
                               roned ay
                                      ’sat
                                         tendan
                                              ce,andth
                                                     em i
                                                        leageal
                                                              lowedbylaw
                                                                       ,intheamoun
                                                                                 tof
      $                        .

Myf
  eesa
     re$                       fo
                                rtr
                                  ave
                                    land$                   fo
                                                             rse
                                                               rvi
                                                                 ces
                                                                   ,fo
                                                                     rato
                                                                        talo
                                                                           f$             0
                                                                                          .00   .


      Id
       ecl
         areund
              erp
                ena
                  ltyo
                     fpe
                       rju
                         ryth
                            atth
                               isin
                                  form
                                     at
                                      ioni
                                         stru
                                            e.


D
ate
  :
                                                              S
                                                              erv
                                                                er’
                                                                  ssigna
                                                                       tur
                                                                         e



                                                             P
                                                             rin
                                                               tednam
                                                                    eandt
                                                                        it
                                                                         le




                                                               S
                                                               erv
                                                                 er’
                                                                   sadd
                                                                      res
                                                                        s

Add
  it
   ion
     alin
        form
           at
            ionr
               ega
                 rdinga
                      ttem
                         pteds
                             erv
                               ice
                                 ,et
                                   c.
                                    :
               Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 4 of 25
AO88B(R
      ev.12
          /13
            )Subpo
                 enatoP
                      rodu
                         ceDo
                            cum
                              ent
                                s,In
                                   form
                                      at
                                       ion
                                         ,orOb
                                             jec
                                               tso
                                                 rtoP
                                                    erm
                                                      itIn
                                                         spe
                                                           ctiono
                                                                fPr
                                                                  emi
                                                                    sesinaC
                                                                          ivi
                                                                            lAc
                                                                              tion
                                                                                 (Pag
                                                                                    e3)

                           F
                           ede
                             ralRu
                                 leo
                                   fCiv
                                      ilP
                                        roc
                                          edu
                                            re45(
                                                c),(d
                                                    ),(
                                                      e),and(g
                                                             )(E
                                                               ffec
                                                                  tiv
                                                                    e12
                                                                      /1/13
                                                                          )
(
c)P
  lac
    eofComp
          lian
             ce.                                                                    (
                                                                                    ii)dis c
                                                                                           los
                                                                                             inganun  reta
                                                                                                         inedexp  e
                                                                                                                  rt’sopinionorinform a
                                                                                                                                      tiontha
                                                                                                                                            tdoes
                                                                               notd escr
                                                                                       ibesp ec
                                                                                              ifi
                                                                                                co ccurrencesind isputeandr e
                                                                                                                            sult
                                                                                                                               sfromth  eexper
                                                                                                                                             t’s
 ( 1)ForaT   r
             ial
               ,H earing
                       ,o rD  eposi
                                  tion.Asubpo enam aycomm  anda                studyth a
                                                                                       tw  asnotrequestedbyap  arty.
persontoa  ttendatria
                    l,hearing,o rdeposi
                                      tiononlya sfo
                                                  llows :                        (C )Sp ec
                                                                                         ify
                                                                                           ingCond itionsa sanA  l
                                                                                                                 ternat
                                                                                                                      ive.Inthecircum stanc
                                                                                                                                          es
   (A)w  ithin100m ilesofwh  e
                             r ethep e
                                     rsonres
                                           ides,isem ployed
                                                          ,or                  descr
                                                                                   ib edinRu le45(d)(3)(B),thecou rtm ay
                                                                                                                       ,in s
                                                                                                                           teadofqu ashingor
regu la
      rlyt ransac
                tsbu s
                     inessinp  er
                                son;or                                         modifyingasubpo ena,ord erapp earanceo rproduct
                                                                                                                             ionund ersp e
                                                                                                                                         cifi
                                                                                                                                            ed
   (B)w  ithinthesta
                   tewh ereth ep e
                                 rsonr e
                                       side
                                          s,isem ployed,orregu
                                                             lar
                                                               ly              conditionsiftheservingp ar
                                                                                                        ty:
tran s
     act sbu s
             inessinp e
                      rson,ifth eperson                                             (
                                                                                    i )show sasubstantia
                                                                                                       ln eedf orthetest
                                                                                                                       im onyorm ater
                                                                                                                                    i a
                                                                                                                                      lthatcannotbe
     (i)isap  ar
               tyo rap a
                       rty’so f
                              ficer
                                  ;o r                                         otherwisem  e
                                                                                           tw i
                                                                                              thoutundu  ehardship;and
     (i
      i )i scomm andedtoa ttendat r
                                  ialandwouldno tincursubst
                                                          antia
                                                              l                     (
                                                                                    ii)en sure
                                                                                             sthatthesubpo  en
                                                                                                             a edp er
                                                                                                                    sonw illbereasonablycom pensa
                                                                                                                                                ted
                                                                                                                                                  .
exp ense.
                                                                               (
                                                                               e)Du
                                                                                  tie
                                                                                    sinR
                                                                                       esp
                                                                                         ond
                                                                                           ingt
                                                                                              oaSubp
                                                                                                   oen
                                                                                                     a.
 (2)ForO  th e
             rD is
                 co v
                    ery.Asubpoenam aycomm  and:
  (A )p rodu c
             tionofdo cumen
                          ts,e
                             lect
                                ronica
                                     llys
                                        to redinf
                                                orm a
                                                    tion
                                                       ,or                      (1)P rodu  c
                                                                                           ingDo    cum  entsorE  lec
                                                                                                                    tron  i
                                                                                                                          c a
                                                                                                                            llyS tor edIn fo rm ati on.Th ese
tangibleth ingsataplacewith
                          in100m ilesofwher etheper
                                                  sonr e
                                                       sid
                                                         es,i
                                                            s                  procedu r esapp lytop  rodu  c
                                                                                                            ingdo  cum  ent
                                                                                                                          so re lectronic a
                                                                                                                                          llys to red
em p
   loy ed ,orregula
                  rlytran
                        sac
                          tsbusines
                                  sinp e
                                       rson;and                                inform  ation:
  (B )in spect
             ionofp remis
                        esatth
                             ep remise
                                     stob einspec
                                                ted.                             (A )Do  cum ents.Ap   ersonr espond ingtoasubpo    en atop  rodu c edo cum ents
                                                                               mustprodu   c
                                                                                           eth ema   sth eya rek eptinth   eordin arycou  r
                                                                                                                                          s eo fbu  sinessor
(d
 )Pro
    tec
      tingaP
           ersonSub
                  jec
                    ttoaSubpo
                            ena
                              ;En
                                for
                                  cem
                                    ent
                                      .                                        musto rg anizeandl   abelth emtoco  rre spondtoth  ec atego r
                                                                                                                                           i esinth   ed emand.
                                                                                 (B )Fo  rmfo rP rodu  cingE  l
                                                                                                              ectroni callySto redIn forma tionNo   tSp  ec
                                                                                                                                                          if
                                                                                                                                                           ied.
 (1)AvoidingUndu  eBurdeno rExp ense;Sanc
                                        tions.Apar
                                                 tyora t
                                                       torney                  Ifasubpo   enado  e snotsp  ecifyaf ormf  orprodu  c
                                                                                                                                  inge l ec
                                                                                                                                          tron ic allys tored
responsibleforissu
                 ingands e
                         rvingasubpo enam us
                                           ttakerea
                                                  sonablest
                                                          eps                  inform  ation
                                                                                           ,th  ep ersonr  espondingm   ustprodu  c
                                                                                                                                  ei tinaf  ormo   rf orm sin
toavoidim  posingundueburdenorexp enseonap e
                                           rsonsubje
                                                   cttothe                     whichi ti sordin arilym  aintained o rinar  eason ablyu  sablef ormo   rf o
                                                                                                                                                         rm s.
subpoen a
        .Th  ecour
                 tforth
                      ed is
                          tric
                             twh  e
                                  recom p
                                        lian
                                           ceisrequ
                                                  iredm ust                      (C )E le c
                                                                                          troni callyS to r
                                                                                                          edIn forma tionP  rodu cedinOn   lyOn   eFo  rm.Th e
enforc
     eth isdutyandim poseanapp ropr
                                  iates
                                      anct
                                         ion—wh ich mayin c
                                                          lude                 personr  espond ingn  eedno  tprodu ceth  esam ee lectron ica
                                                                                                                                           llys to r ed
lostearningsandr ea
                  sonab
                      leattorney’sfee
                                    s—onap  a
                                            rtyorat
                                                  torneywho                    inform  ationinmo   reth anon  eform .
fa
 ilstocomp  ly.                                                                  (D )Ina  ccessibl eE lectron i
                                                                                                              callyS to redInforma  t
                                                                                                                                    ion .Th ep erson
                                                                               respond  ingn eedno   tprov ided iscove ryo felectroni c
                                                                                                                                      allys to redin  form a
                                                                                                                                                           tion
  (2
   )CommandtoP     rodu ce Ma terial
                                   so rP  ermitIn  spec
                                                      t ion .                  fromsou   rcesth atth ep ersonid en t
                                                                                                                   if
                                                                                                                    i esa sno tr ea
                                                                                                                                  son ab lya c c
                                                                                                                                               e ssibleb ecause
  (A )App earan ceNo tR equired.Ap  ersoncomm     andedtop  rodu  ce           ofundu  ebu rd eno  rco st
                                                                                                        .On m   ot
                                                                                                                 iontocom     pe
                                                                                                                               ld iscov eryo  rf orap  rotect
                                                                                                                                                            ive
docum en ts
          ,e lect
                ronicallystoredin form ation,o rt angib
                                                      l eth ings ,orto         order
                                                                                   ,th  ep ersonr  espond ingm  u s
                                                                                                                  tshowth   atth einf o
                                                                                                                                      rm  a
                                                                                                                                          tioni  sno  t
permitth einsp ect
                 iono fp remises,n eedno  tapp e arinp er sona tth eplaceo f   reason ab lya ccessib leb ecau seofundu   ebu rdeno rco st.Ifth atshow   ingis
productiono rin spect
                    ionun  l
                           essa lsocomm    andedtoapp   ea rforad  eposi
                                                                       tion,   made,th  ecou r
                                                                                             tm   aynon  eth e
                                                                                                             lesso rderd iscov e
                                                                                                                               ryf r omsu  chsou  r cesif th e
hear
   ing ,o rtr
            i al
               .                                                               reque stingp artyshow   sgoodc   ause,con  s
                                                                                                                          id e
                                                                                                                             ringth  elim itation sofRu  le
  (B )Ob jec
           tion s
                .Ap  ersoncomm   andedtop   roduc  edo cum  entso rtangible    26(b)(2 )(C).Th  ecou  r
                                                                                                      tm  aysp ecifycond  it
                                                                                                                           ion sf o
                                                                                                                                  rth ed  i
                                                                                                                                          scov  ery.
thingso rtop  ermi
                 tin sp e
                        ctionm  ays e
                                    rv eonth  ep  ar
                                                   tyo ra ttorneyd esignated
inth esubpo  enaaw  r
                    ittenob ject
                               iontoin  sp ect
                                             ing ,copy ing ,testing,or         (2)Claim ingP  rivil
                                                                                                  eg eo  rP rotection.
sam pl
     inganyo   rallofth em  a
                            terialsortoin  spectingth ep  rem ises—o rto        (A )Info rmation W  i
                                                                                                    thh  e
                                                                                                         ld.Ap  ersonw  ithholdingsubpo   enaedin fo
                                                                                                                                                   rm  a
                                                                                                                                                       tion
producinge le ct
               ronica
                    llys toredin formationinth   ef o
                                                    rmo   rform sr eques
                                                                       t ed.   und e
                                                                                   rac  laimth  ati
                                                                                                  ti sp rivi
                                                                                                           l egedo  rsub j ec
                                                                                                                            ttop  rotect
                                                                                                                                       iona  stria
                                                                                                                                                 l-preparat
                                                                                                                                                          ion
Theob je c
         tion m us
                 tb es ervedb efor ethee  arl
                                            iero fth etim  esp ecif
                                                                  iedfor       mater
                                                                                   ialm  ust:
com plian ceor14d  aysa f
                        terth esubpo en ai sserv ed.Ifanob   ject
                                                                ioni sm ad e
                                                                           ,       (
                                                                                   i)exp  resslym  aketh  ecl a
                                                                                                              im ;and
thef ol
      low ingru lesapp ly:                                                         (
                                                                                   ii)d es c
                                                                                           rib ethen  atureo fth ew ithh elddo cum  ents
                                                                                                                                       ,comm    un
                                                                                                                                                 icat
                                                                                                                                                    ion s,or
     (
     i)A  tanyt im e
                   ,onno  ticetoth ecomm   andedp  erson ,th es erv
                                                                  ingp arty    tangibleth ing sinam   ann erth at,w i
                                                                                                                    thou tr evealingin form ationits
                                                                                                                                                   elf
may m ov ethecou rtforth edist
                             rictwh er ecom  plian ceisr equ iredf oran        priv
                                                                                  ileg edo rp rotected,w  i
                                                                                                          llen  ableth ep art
                                                                                                                            iestoa  ssessth ec l
                                                                                                                                               aim.
ordercom  pellingprodu ct
                        iono rin spect
                                     ion .                                      (B )Info rmationP  rodu  ced.Ifin f o
                                                                                                                    rm  a
                                                                                                                        tionp rodu c edinr espon s
                                                                                                                                                 etoa
     (i
      i)Th  esea c
                 tsm  ayb erequir edonlya  sdir ectedinth  eo rde r
                                                                  ,andth e     subpo en aissub j ec
                                                                                                  ttoac   la
                                                                                                           imo   fprivileg eoro fp rotect
                                                                                                                                        iona  s
orderm  ustpro t
               ectap ersonwhoi   sn ei
                                     th erap  artyno rap   ar
                                                            ty’so ff
                                                                   icerfr om   tria
                                                                                  l-prep arat
                                                                                            ionm   aterial
                                                                                                         ,th  ep ersonm  akingth ec l a
                                                                                                                                      imm  ayno  t
                                                                                                                                                 ifyanyp  ar
                                                                                                                                                           ty
signi
    fic antexp enseresu l
                        tingfromcom   pli ance.                                th a
                                                                                  tre ceivedth  einform  a
                                                                                                         tiono  fth ec la
                                                                                                                        imandth   eb  as
                                                                                                                                       isf orit.Afterb e
                                                                                                                                                       ing
                                                                               noti
                                                                                  fied,ap  artym  ustp rom  pt
                                                                                                             lyr  e
                                                                                                                  turn ,sequ es
                                                                                                                              t e
                                                                                                                                r,o rd estroyth especified
 ( 3
   )Qu ashin go r Modifyin gaSu bpo  en a.                                     inform ationandanycop     iesith  a
                                                                                                                 s;m  ustno tus eo rd i
                                                                                                                                      sclo s
                                                                                                                                           eth ein fo
                                                                                                                                                    rm ation
  (A )Wh enR  equired.Ont ime lym  otion ,thecourtforthedist
                                                           ric
                                                             twh er
                                                                  e            unti
                                                                                  lth ec laimi sr esolv ed;mu  sttak er easonables tepstor etr i
                                                                                                                                               eveth e
com pl
     i ancei srequired m us
                          tqu asho rm   od i
                                           fyasubpo enathat:                   inform ationifth  ep a
                                                                                                    rtyd  isclosedi tb eforeb eingno  t
                                                                                                                                      ified;an dm ayp rom p
                                                                                                                                                          tly
     (i
      )f ailstoallowar  easonablet im etocomp  ly;                             presentth einf orm a
                                                                                                  tionund   ers ealtoth ecou rtf orth edi s
                                                                                                                                          trictwh  e
                                                                                                                                                   re
     (
     ii)r equiresap ersontocom  plyb  eyondth eg eograph
                                                       icallimi
                                                              ts               com plian ceisr equiredf  orad  etermin at
                                                                                                                        iono fth ec l a
                                                                                                                                      im.Th  ep er
                                                                                                                                                 sonwho
specif
     i edinRu  le45(c);                                                        produc edth ein form ationmu   stpr eserveth einfo rm at
                                                                                                                                      ionun  t
                                                                                                                                             ilthecl a
                                                                                                                                                     imi  s
     (
     iii)r equir
               esd isc
                     losu reofp r
                                iv i
                                   l eg edo rotherprotec
                                                       tedm at
                                                             ter
                                                               ,ifno           resolved .
exceptiono  rw a
               iv e
                  rapp l
                       i es
                          ;o r
     (
     iv )sub jec
               tsap  e
                     rsontoundu   ebu  rd en
                                           .                                   (g)Cont empt.
  (B)Wh enP  ermi
                tted. Top rotectap  ersonsubj  ecttooraffect
                                                           edbya               Thecourtforthedis
                                                                                               tri
                                                                                                 ctwh e
                                                                                                      recom p
                                                                                                            lian
                                                                                                               c ei
                                                                                                                  srequired—andal
                                                                                                                                so,a
                                                                                                                                   fte
                                                                                                                                     ra
subpo ena,th ecourtf o
                     rth ed i
                            str
                              ictwh   erecom  pl
                                               ianceisrequir
                                                           edm ay,on           mot
                                                                                 ionistransf
                                                                                           erred
                                                                                               ,theissu
                                                                                                      ingcour
                                                                                                            t—m  ayholdincont
                                                                                                                            em p
                                                                                                                               ta per
                                                                                                                                    son
mot
  ion,qu  asho rm odifyth esubpo en aifi trequire
                                                s:                             who,hav
                                                                                     ingb eens e
                                                                                               rved,f
                                                                                                    ail
                                                                                                      sw i
                                                                                                         thou
                                                                                                            tad equa
                                                                                                                   teex cus
                                                                                                                          etoobeythe
     (i)d isclos
               ingat rad es e
                            creto roth ercon f
                                             identia
                                                   lresear
                                                         ch,                   subpoenaorano rderre
                                                                                                  lat
                                                                                                    edtoit
                                                                                                         .
developm en t,orcomm  ercialinform ation ;or



                                      Fo
                                       rac
                                         ces
                                           stosu
                                               bpo
                                                 enam
                                                    ate
                                                      ria
                                                        ls
                                                         ,se
                                                           eFed
                                                              .R.C
                                                                 iv.P
                                                                    .45
                                                                      (a)Comm
                                                                            it
                                                                             teeNo
                                                                                 te(2013
                                                                                       ).
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 5 of 25



      SCHEDULETOSUBPOENATO HFZBRYANTPARKOWNERLLC



          Pu
           rsu
             anttoF
                  ede
                    ralRu
                        leso
                           fCiv
                              ilP
                                roc
                                  edu
                                    re34and45
                                            ,Va
                                              leS
                                                .A.
                                                  ,Va
                                                    leHo
                                                       lding
                                                           s

B
.V.
  ,andV
      aleI
         nte
           rna
             tion
                alS
                  .A.(c
                      oll
                        ect
                          ive
                            ly,“
                               Val
                                 e”o
                                   rth
                                     e“A
                                       ppl
                                         ica
                                           nt”
                                             )he
                                               rebyr
                                                   equ
                                                     estth
                                                         at

HFZB
   rya
     ntP
       arkOw
           nerLLC p
                  rodu
                     ceth
                        efo
                          llow
                             ingdo
                                 cum
                                   ent
                                     sre
                                       spon
                                          siv
                                            etoth
                                                issubpo
                                                      ena
                                                        .

A
llob
   jec
     tion
        s,r
          espon
              ses
                ,andr
                    espon
                        siv
                          edo
                            cum
                              ent
                                s,c
                                  ommun
                                      ica
                                        tion
                                           s,o
                                             rel
                                               ect
                                                 ron
                                                   ica
                                                     llys
                                                        tor
                                                          ed

in
 form
    ationsh
          al
           lbes
              erv
                eda
                  ndp
                    rodu
                       cedono
                            rbe
                              for
                                eJun
                                   e8,2020o
                                          rsu
                                            cho
                                              the
                                                rda
                                                  tetow
                                                      hic
                                                        h

V
aleag
    ree
      sora
         sor
           der
             edbyth
                  eCou
                     rt
                      ,atth
                          eof
                            fic
                              eso
                                fCl
                                  earyG
                                      ott
                                        lie
                                          bSt
                                            een&H
                                                ami
                                                  ltonLLP
                                                        ,

O
neL
  ibe
    rty P
        laz
          a,N
            ewY
              ork
                ,NewY
                    ork10006(A
                             ttn
                               .Je
                                 ff
                                  reyA
                                     .Ro
                                       sen
                                         tha
                                           l)o
                                             rel
                                               ect
                                                 ron
                                                   ica
                                                     llyto

j
ros
  enth
     al@
       cgsh
          .com
             .Va
               ler
                 ese
                   rve
                     sth
                       erig
                          httos
                              erv
                                e supp
                                     lem
                                       ent
                                         ala
                                           nda
                                             ddi
                                               tion
                                                  ald
                                                    isc
                                                      ove
                                                        ry

r
equ
  est
    s.


                             DEF
                               INIT
                                  IONS


          1
          .     T
                heA
                  ppl
                    ica
                      ntin
                         cor
                           por
                             ate
                               sbyr
                                  efe
                                    ren
                                      ceh
                                        ere
                                          inth
                                             eUn
                                               ifo
                                                 rmD
                                                   efin
                                                      it
                                                       ion
                                                         s

inD
  isc
    ove
      ryR
        equ
          est
            sse
              tou
                tinRu
                    le26
                       .3o
                         ftheL
                             oca
                               lRu
                                 leso
                                    fth
                                      eUn
                                        itedS
                                            tat
                                              esD
                                                is
                                                 tr
                                                  ic
                                                   tCou
                                                      rts

f
orth
   eSou
      the
        rna
          ndE
            ast
              ernD
                 is
                  tr
                   ic
                    tso
                      fNewY
                          ork(
                             the“L
                                 oca
                                   lCiv
                                      ilRu
                                         les
                                           ”).

          2
          .     T
                het
                  erm“a
                      ll”sh
                          al
                           lme
                             an“
                               al
                                l,
                                 ”“e
                                   very
                                      ,”a
                                        nd“
                                          each
                                             ”asn
                                                ece
                                                  ssa
                                                    rytom
                                                        ake

th
 ere
   que
     stin
        clu
          siv
            era
              the
                rth
                  ane
                    xclu
                       siv
                         e.

          3
          .     T
                het
                  erm “
                      anyanda
                            ll”m
                               ean
                                 sev
                                   erydo
                                       cum
                                         ent
                                           ,wh
                                             ene
                                               verc
                                                  rea
                                                    ted
                                                      ,wi
                                                        thin

Y
ourpo
    sse
      ssion
          ,cu
            stody
                ,orc
                   ont
                     rol
                       .

          4
          .     T
                het
                  erm“a
                      ff
                       il
                        iat
                          e”m
                            ean
                              sap
                                ersono
                                     rco
                                       rpo
                                         rat
                                           een
                                             ti
                                              tyth
                                                 ati
                                                   sre
                                                     la
                                                      tedto

a
noth
   erp
     ersono
          rco
            rpo
              rat
                een
                  ti
                   ty,d
                      ire
                        ct
                         lyo
                           rind
                              ire
                                ct
                                 ly,bysh
                                       are
                                         hold
                                            ing
                                              s,in
                                                 ter
                                                   est
                                                     s,o
                                                       roth
                                                          er

m
ean
  sofc
     ont
       rol
         ,in
           clud
              ingbu
                  tno
                    tlim
                       ite
                         dtosub
                              sid
                                iar
                                  ies
                                    ,pa
                                      ren
                                        ts
                                         ,ors
                                            ibl
                                              ingc
                                                 orpo
                                                    rat
                                                      een
                                                        ti
                                                         tie
                                                           s.
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 6 of 25



          5
          .     T
                het
                  erm
                    s“a
                      sso
                        cia
                          te,
                            ”“a
                              sso
                                cia
                                  ted,
                                     ”or“
                                        asso
                                           cia
                                             tion”m
                                                  eanap
                                                      ersono
                                                           r

c
orpo
   rat
     een
       ti
        tyth
           ath
             asa
               nex
                 is
                  tingo
                      rpa
                        str
                          ela
                            tion
                               shipw
                                   itha
                                      noth
                                         erp
                                           ersono
                                                rco
                                                  rpo
                                                    rat
                                                      een
                                                        ti
                                                         ty,

in
 clud
    ingbu
        tno
          tlim
             ite
               dtod
                  ire
                    cta
                      ndind
                          ire
                            ctr
                              ela
                                tion
                                   ship
                                      sasow
                                          ner
                                            s,emp
                                                loy
                                                  ees
                                                    ,of
                                                      fic
                                                        ers
                                                          ,

a
gen
  ts
   ,co
     lle
       agu
         es,p
            artn
               ers
                 ,memb
                     ers
                       ,di
                         rec
                           tor
                             s,f
                               ami
                                 ly,c
                                    orpo
                                       rat
                                         efam
                                            ily
                                              ,pr
                                                inc
                                                  ipa
                                                    ls
                                                     ,

s
tak
  eho
    lde
      rs
       ,re
         pre
           sen
             ta
              tiv
                es,sh
                    are
                      hold
                         ers
                           ,adv
                              iso
                                rs
                                 ,be
                                   nef
                                     ic
                                      iar
                                        ies
                                          ,li
                                            enho
                                               lde
                                                 rs
                                                  ,cr
                                                    edi
                                                      tor
                                                        s,

d
ebto
   rs
    ,cu
      stom
         ers
           ,andsupp
                  lie
                    rs
                     .

          6
          .    T
               het
                 erms“
                     BaldaF
                          ounda
                              tion”o
                                   r“Ba
                                      lda”m
                                          eanth
                                              edi
                                                rec
                                                  tpa
                                                    ren
                                                      t

c
omp
  anyo
     fNy
       scoM
          anag
             eme
               ntCo
                  rp.a
                     ndind
                         ire
                           ctp
                             are
                               nto
                                 fBSGRa
                                      nda
                                        nyo
                                          fit
                                            scu
                                              rre
                                                nto
                                                  r

f
orm
  erp
    are
      nt
       s,d
         ivi
           sion
              s,sub
                  sid
                    iar
                      ies
                        ,af
                          fi
                           lia
                             tes
                               ,pr
                                 ede
                                   ces
                                     sor
                                       s,su
                                          cce
                                            sso
                                              rs
                                               ,ag
                                                 ent
                                                   s,o
                                                     ff
                                                      ice
                                                        rs
                                                         ,

d
ire
  cto
    rs
     ,ge
       ner
         ala
           nd/o
              rlim
                 ite
                   dpa
                     rtn
                       ers
                         ,as
                           soc
                             ia
                              tes
                                ,ma
                                  nag
                                    ers
                                      ,re
                                        pre
                                          sen
                                            ta
                                             tiv
                                               es,a
                                                  tto
                                                    rney
                                                       s,

emp
  loy
    ees
      ,as
        sig
          ns,a
             nda
               llo
                 the
                   rpe
                     rson
                        sac
                          tingo
                              rpu
                                rpo
                                  rt
                                   ingtoa
                                        ctf
                                          oro
                                            roni
                                               tsb
                                                 eha
                                                   lf
                                                    ,wh
                                                      eth
                                                        er

o
rno
  tau
    tho
      riz
        edtodoso
               ,in
                 clud
                    ingbu
                        tno
                          tlim
                             it
                              edto M
                                   arcB
                                      onn
                                        ant
                                          ,Br
                                            ianP
                                               adg
                                                 et
                                                  t,P
                                                    ete
                                                      rGoop
                                                          ,

Ro
 ths
   chi
     ldT
       rus
         t(G
           uer
             nsey
                )Lim
                   ite
                     d,a
                       nda
                         nyo
                           the
                             rmemb
                                 erso
                                    fit
                                      sFound
                                           ationCoun
                                                   ci
                                                    l.

          7
          .    T
               het
                 erm“b
                     etw
                       een”m
                           ean
                             sbe
                               twe
                                 eno
                                   ramongtwoo
                                            rmo
                                              rep
                                                erson
                                                    sor

e
nti
  tie
    s.

          8
          .    T
               het
                 erm“BSGR”m
                          ean
                            sBSGR
                                esou
                                   rce
                                     sLim
                                        iteda
                                            nda
                                              nyo
                                                fit
                                                  scu
                                                    rre
                                                      nt

o
rfo
  rme
    rdiv
       is
        ion
          s,sub
              sid
                iar
                  ies
                    ,af
                      fi
                       lia
                         tes
                           ,pr
                             ede
                               ces
                                 sor
                                   s,su
                                      cce
                                        sso
                                          rs
                                           ,ag
                                             ent
                                               s,o
                                                 ff
                                                  ice
                                                    rs
                                                     ,di
                                                       rec
                                                         tor
                                                           s,

g
ene
  rala
     nd/o
        rlim
           ite
             dpa
               rtn
                 ers
                   ,as
                     soc
                       ia
                        tes
                          ,ma
                            nag
                              ers
                                ,re
                                  pre
                                    sen
                                      ta
                                       tiv
                                         es,a
                                            tto
                                              rney
                                                 s,emp
                                                     loy
                                                       ees
                                                         ,

a
ssig
   ns,a
      nda
        llo
          the
            rpe
              rson
                 sac
                   tingo
                       rpu
                         rpo
                           rt
                            ingtoa
                                 ctf
                                   oro
                                     roni
                                        tsb
                                          eha
                                            lf
                                             ,wh
                                               eth
                                                 ero
                                                   rno
                                                     t

a
utho
   riz
     edtodoso
            ,in
              clud
                 ingbu
                     tno
                       tlim
                          ite
                            dtoth
                                osee
                                   nti
                                     tie
                                       sid
                                         ent
                                           if
                                            iedinE
                                                 xhib
                                                    itBo
                                                       fth
                                                         e

V
eri
  fie
    dCh
      apt
        er15P
            eti
              tion
                 ,at
                   tac
                     hedh
                        ere
                          toa
                            sApp
                               end
                                 ixB
                                   .

          9
          .    T
               het
                 erm“BSGCM”m
                           ean
                             sBSGC
                                 api
                                   talM
                                      ark
                                        etsa
                                           nda
                                             nyo
                                               fit
                                                 scu
                                                   rre
                                                     nto
                                                       r

f
orm
  erp
    are
      nts
        ,div
           is
            ion
              s,sub
                  sid
                    iar
                      ies
                        ,af
                          fi
                           lia
                             tes
                               ,pr
                                 ede
                                   ces
                                     sor
                                       s,su
                                          cce
                                            sso
                                              rs
                                               ,ag
                                                 ent
                                                   s,o
                                                     ff
                                                      ice
                                                        rs
                                                         ,




                                   2
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 7 of 25



d
ire
  cto
    rs
     ,ge
       ner
         ala
           nd/o
              rlim
                 ite
                   dpa
                     rtn
                       ers
                         ,as
                           soc
                             ia
                              tes
                                ,ma
                                  nag
                                    ers
                                      ,re
                                        pre
                                          sen
                                            ta
                                             tiv
                                               es,a
                                                  tto
                                                    rney
                                                       s,

emp
  loy
    ees
      ,as
        sig
          ns,a
             nda
               llo
                 the
                   rpe
                     rson
                        sac
                          tingo
                              rpu
                                rpo
                                  rt
                                   ingtoa
                                        ctf
                                          oro
                                            roni
                                               tsb
                                                 eha
                                                   lf
                                                    ,wh
                                                      eth
                                                        er

o
rno
  tau
    tho
      riz
        edtodoso
               ,in
                 clud
                    ingbu
                        tno
                          tlim
                             it
                              edtoD
                                  agC
                                    ram
                                      er,D
                                         avidC
                                             lar
                                               k,S
                                                 and
                                                   ra

M
erlon
    i-H
      orem
         ans
           ,Ke
             vin M
                 cAu
                   li
                    ffe
                      ,Da
                        vidG
                           rano
                              t,P
                                ete
                                  rDr
                                    ive
                                      r,G
                                        ust
                                          afB
                                            odin
                                               ,Samu
                                                   elE
                                                     doh
                                                       ,

V
.S.H
   old
     ing
       sLim
          ite
            d,K
              ensd
                 aleG
                    lob
                      alA
                        sse
                          tsL
                            imi
                              ted,D
                                  aVin
                                     ciC
                                       api
                                         talM
                                            ana
                                              gem
                                                entG
                                                   roup
                                                      ,

D
aVin
   ciC
     ISP
       riv
         ateS
            ecto
               rGr
                 owthF
                     undL
                        imi
                          ted
                            ,Ga
                              bri
                                elR
                                  esou
                                     rce
                                       s,L
                                         enb
                                           roH
                                             old
                                               ingI
                                                  nc.
                                                    ,

FBNB
   ankDRCSA
          ,La
            ude
              rIn
                ter
                  nat
                    ion
                      alCo
                         rp.
                           ,Hux
                              tonC
                                 api
                                   talI
                                      nc.
                                        ,andF
                                            rej
                                              aCa
                                                pit
                                                  alL
                                                    imi
                                                      ted
                                                        .

          10
           .    T
                het
                  erm“
                     BSGEn
                         ti
                          tie
                            s”m
                              ean
                                sBSGRE,BSGR
                                          ,BSGCM
                                               ,Ba
                                                 lda
                                                   ,

Ny
 sco
   ,Ve
     ssn
       a,I
         nve
           l,S
             teinm
                 etz
                   ,St
                     einm
                        etz
                          ’sA
                            sso
                              cia
                                tes
                                  ,andS
                                      teinm
                                          etz
                                            ’sR
                                              ela
                                                tiv
                                                  esa
                                                    nda
                                                      ny

o
the
  ren
    ti
     tyinw
         hic
           hSt
             einm
                etzi
                   sknow
                       n,b
                         el
                          iev
                            ed,o
                               rsu
                                 spe
                                   cte
                                     dtoh
                                        avea
                                           nyin
                                              ter
                                                est.

          11
           .   T
               het
                 erm“
                    BSGRE”m
                          eansBSGR
                                 ealE
                                    sta
                                      teL
                                        imi
                                          teda
                                             nda
                                               nyo
                                                 fit
                                                   s

c
urr
  ento
     rfo
       rme
         rpa
           ren
             ts
              ,div
                 is
                  ion
                    s,sub
                        sid
                          iar
                            ies
                              ,af
                                fi
                                 lia
                                   tes
                                     ,pr
                                       ede
                                         ces
                                           sor
                                             s,su
                                                cce
                                                  sso
                                                    rs
                                                     ,ag
                                                       ent
                                                         s,

o
ff
 ice
   rs
    ,di
      rec
        tor
          s,g
            ene
              rala
                 nd/o
                    rlim
                       ite
                         dpa
                           rtn
                             ers
                               ,as
                                 soc
                                   ia
                                    tes
                                      ,ma
                                        nag
                                          ers
                                            ,re
                                              pre
                                                sen
                                                  ta
                                                   tiv
                                                     es,

a
tto
  rney
     s,emp
         loy
           ees
             ,as
               sig
                 ns,a
                    nda
                      llo
                        the
                          rpe
                            rson
                               sac
                                 tingo
                                     rpu
                                       rpo
                                         rt
                                          ingtoa
                                               ctf
                                                 oro
                                                   roni
                                                      ts

b
eha
  lf
   ,wh
     eth
       ero
         rno
           tau
             tho
               riz
                 edtodoso
                        ,in
                          clud
                             ingbu
                                 tno
                                   tlim
                                      ite
                                        dtoB
                                           run
                                             elG
                                               roupI
                                                   nc,

Y
oung
   vil
     leE
       nte
         rpr
           ise
             sLtd
                ,Fiv
                   e Moun
                        tsR
                          ealE
                             sta
                               teI
                                 nve
                                   stm
                                     ent
                                       sSa
                                         rl
                                          ,Fiv
                                             e Moun
                                                  tsP
                                                    rop
                                                      ert
                                                        ies

E
urop
   eBV
     ,Daw
        leyR
           ealE
              sta
                teI
                  nc,FMPG
                        lob
                          alCo
                             rp,BSGR
                                   ealE
                                      sta
                                        te(N
                                           eth
                                             erl
                                               and
                                                 s)

Coöp
   era
     tie
       fU.A
          .
          ,BSGREG
                erm
                  anR
                    ealE
                       sta
                         teB
                           .V.
                             ,BSGREG
                                   erm
                                     anR
                                       eta
                                         ilB
                                           .V.
                                             ,Ka
                                               ufh
                                                 aus

Immob
    il
     ienH
        old
          ingBS
              arlL
                 ux,FMP(S
                        eta
                          i)L
                            td(GY
                                ),AFZ40B
                                       roa
                                         dSt
                                           ree
                                             tLP
                                               ,HFZ40B
                                                     roa
                                                       d

S
tre
  etH
    old
      ing
        sLLC
           ,HFZ40B
                 roa
                   dMe
                     zzLLC
                         ,HFZ40B
                               roa
                                 dSt
                                   ree
                                     tLLC
                                        ,BSGR
                                            ealE
                                               sta
                                                 te

I
nve
  stm
    ent
      sCoöp
          era
            tie
              fU.A
                 .
                 ,FMPL
                     imi
                       ted
                         ,FMPI
                             ta
                              lyS
                                arl
                                  ,La
                                    st
                                     raH
                                       old
                                         ing
                                           sBV
                                             ,FMPI
                                                 ta
                                                  ly

(T
 olm
   ezzo
      )Sr
        l,Ch
           est
             erg
               ateI
                  nve
                    stm
                      ent
                        sCo
                          rp.
                            ,Hig
                               hst
                                 ree
                                   tRe
                                     alE
                                       sta
                                         te(N
                                            eth
                                              erl
                                                and
                                                  s)BV,F
                                                       ive

Moun
   tsP
     rop
       ert
         iesL
            td,H
               all
                 eyR
                   ese
                     arc
                       hCo
                         rp,S
                            eav
                              estH
                                 old
                                   ing
                                     sIn
                                       c,W
                                         il
                                          ton
                                            iaI
                                              nve
                                                stm
                                                  ent
                                                    sLtd
                                                       ,




                                   3
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 8 of 25



O
ldpo
   intI
      nte
        rna
          tion
             alCo
                rp.
                  ,Riv
                     erv
                       iewE
                          nte
                            rpr
                              ise
                                sIn
                                  c,N
                                    ewf
                                      ie
                                       ldD
                                         eve
                                           lopm
                                              entCo
                                                  rp,EPBS

L
td,O
   akh
     il
      lHo
        lding
            sCo
              rp,T
                 arp
                   leyP
                      rop
                        ertyH
                            old
                              ing
                                sIn
                                  c,T
                                    arp
                                      leyB
                                         elno
                                            rdCo
                                               rp,T
                                                  arp
                                                    ley

Com
  etCo
     rp,T
        arp
          leyN
             ewr
               ockCo
                   rp.
                     ,Pe
                       rfe
                         ctu
                           sRe
                             alE
                               sta
                                 teCo
                                    rp.
                                      ,Ta
                                        rpl
                                          ey500NMACo
                                                   rp.
                                                     ,and

P
erf
  ectu
     s500NMACo
             rp.

          12
           .    T
                het
                  erm“
                     con
                       cern
                          ing
                            ”me
                              ansr
                                 ela
                                   tingto
                                        ,re
                                          fer
                                            ringto
                                                 ,de
                                                   scr
                                                     ibing
                                                         ,

e
vid
  enc
    ing
      ,orc
         ons
           ti
            tut
              ing
                .

          13
           .    T
                het
                  erm“
                     docum
                         ent
                           (s)”i
                               sus
                                 edini
                                     tsb
                                       roa
                                         des
                                           tse
                                             nsea
                                                ndin
                                                   clud
                                                      es,

w
ithou
    tlim
       ita
         tion
            ,anyanda
                   llw
                     ri
                      ting
                         sina
                            nyf
                              orm
                                ,no
                                  tes
                                    ,memo
                                        rand
                                           a,m
                                             anu
                                               als
                                                 ,re
                                                   por
                                                     ts
                                                      ,

a
gre
  eme
    nts
      ,con
         tra
           cts
             ,commun
                   ica
                     tion
                        s(in
                           clud
                              ingin
                                  form
                                     ationt
                                          ran
                                            smi
                                              tte
                                                dinth
                                                    efo
                                                      rmo
                                                        ffa
                                                          cts
                                                            ,

id
 eas
   ,inqu
       ir
        ies
          ,oro
             the
               rwi
                 se)
                   ,con
                      tra
                        cts
                          ,de
                            eds
                              ,memo
                                  rand
                                     aofund
                                          ers
                                            tand
                                               ing
                                                 ,invo
                                                     ice
                                                       s,r
                                                         ece
                                                           ipt
                                                             s,

r
eco
  rds
    ,co
      rre
        spond
            enc
              e,d
                raw
                  ing
                    s,g
                      raph
                         s,c
                           har
                             ts(
                               inc
                                 lud
                                   ingp
                                      ersonn
                                           elc
                                             har
                                               ts
                                                ,st
                                                  ruc
                                                    tur
                                                      ech
                                                        art
                                                          s,

o
rorg
   anog
      ram
        s)
         ,co
           rpo
             rat
               ereg
                  is
                   tr
                    ies
                      ,co
                        rpo
                          rat
                            ere
                              cor
                                ds,pho
                                     tog
                                       raph
                                          s,t
                                            ele
                                              phon
                                                 ere
                                                   cor
                                                     ds,

p
aym
  entr
     eco
       rds
         ,ba
           nks
             tat
               eme
                 nts
                   ,da
                     tac
                       omp
                         ila
                           tion
                              sofw
                                 hat
                                   eve
                                     rna
                                       tur
                                         e(in
                                            clud
                                               ingtho
                                                    sef
                                                      rom

w
hic
  hin
    form
       ationc
            anb
              eob
                ta
                 ine
                   dort
                      ran
                        sla
                          tedi
                             fne
                               ces
                                 sary
                                    ),t
                                      aper
                                         eco
                                           rding
                                               s,e
                                                 lec
                                                   tron
                                                      icm
                                                        ail

m
ess
  age
    s,a
      nde
        lec
          tron
             icd
               ata(
                  inc
                    lud
                      inga
                         nye
                           xch
                             ang
                               eofin
                                   form
                                      ationb
                                           etw
                                             eenc
                                                ompu
                                                   ter
                                                     sanda
                                                         ll

in
 form
    ations
         tor
           edina
               nel
                 ect
                   ron
                     icf
                       ormo
                          rcompu
                               terd
                                  ata
                                    bas
                                      e). Ad
                                           raf
                                             tornon
                                                  -id
                                                    ent
                                                      ica
                                                        lcopyi
                                                             s

as
 epa
   rat
     edo
       cum
         entw
            ith
              inth
                 eme
                   aningo
                        fth
                          ist
                            erm
                              .

          14
           .   T
               het
                 erm“
                    HFZ”m
                        ean
                          sHFZC
                              api
                                talG
                                   roupLLCa
                                          nda
                                            nyo
                                              fit
                                                scu
                                                  rre
                                                    nto
                                                      r

f
orm
  erp
    are
      nts
        ,div
           is
            ion
              s,sub
                  sid
                    iar
                      ies
                        ,af
                          fi
                           lia
                             tes
                               ,pr
                                 ede
                                   ces
                                     sor
                                       s,su
                                          cce
                                            sso
                                              rs
                                               ,ag
                                                 ent
                                                   s,o
                                                     ff
                                                      ice
                                                        rs
                                                         ,

d
ire
  cto
    rs
     ,ge
       ner
         ala
           nd/o
              rlim
                 ite
                   dpa
                     rtn
                       ers
                         ,as
                           soc
                             ia
                              tes
                                ,ma
                                  nag
                                    ers
                                      ,re
                                        pre
                                          sen
                                            ta
                                             tiv
                                               es,a
                                                  tto
                                                    rney
                                                       s,

emp
  loy
    ees
      ,as
        sig
          ns,a
             nda
               llo
                 the
                   rpe
                     rson
                        sac
                          tingo
                              rpu
                                rpo
                                  rt
                                   ingtoa
                                        ctf
                                          oro
                                            roni
                                               tsb
                                                 eha
                                                   lf
                                                    ,wh
                                                      eth
                                                        er

o
rno
  tau
    tho
      riz
        edtodoso
               ,in
                 clud
                    ingbu
                        tno
                          tlim
                             it
                              edtoZ
                                  ie
                                   lFe
                                     ldm
                                       an,H
                                          elen
                                             eFe
                                               ldm
                                                 an,F
                                                    eldm
                                                       an

F
ami
  ly2007T
        rus
          t,N
            irM
              eir
                ,JohnSh
                      annon
                          ,Joh
                             nSimon
                                  lac
                                    aj
                                     ,Ma
                                       tth
                                         ewChook
                                               ,Ad
                                                 amF
                                                   eldm
                                                      an,




                                   4
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 9 of 25



Am
 irCh
    izi
      c,Ch
         ri
          stoph
              eLag
                 rang
                    e,A
                      nthony M
                             arron
                                 e,S
                                   amK
                                     oepp
                                        el
                                         ,76E
                                            lev
                                              enthA
                                                  venu
                                                     e

P
rop
  ertyOw
       nerLLC
            ,Ch
              atsw
                 orthR
                     eal
                       tyCo
                          rp.
                            ,Ch
                              atsw
                                 orthR
                                     eal
                                       ty340LLC
                                              ,HFZ344 W
                                                      est

72
 stS
   tre
     etOw
        nerLLC
             ,215Ch
                  rys
                    tieLLC
                         ,HFZ235 W
                                 est75
                                     thS
                                       tre
                                         etOw
                                            nerLLC
                                                 ,HFZ301

W
est53
    rdS
      tre
        etOw
           nerLLC
                ,HFZ90L
                      exing
                          tonA
                             venu
                                eOw
                                  nerLLC
                                       ,HFZ88L
                                             exing
                                                 ton

A
venu
   eOw
     nerLLC
          ,HFZH
              igh
                lin
                  eLLC
                     ,HFZH
                         igh
                           lin
                             ePr
                               ope
                                 rtyOw
                                     nerLLC
                                          ,HFZH
                                              igh
                                                lin
                                                  e

R
eta
  ilOw
     nerLLC,HFZ501 W
                   estLLC
                        ,HFZB
                            rya
                              ntP
                                arkOw
                                    nerLLC
                                         ,20 W
                                             est40B
                                                  rya
                                                    ntP
                                                      ark

Ow
 nerLLC
      ,HFZK
          IK30
             thS
               tre
                 etM
                   ezz
                     anin
                        eLLC
                           ,HFZK
                               IK30
                                  thS
                                    tre
                                      etLLC
                                          ,HFZ W
                                               est30
                                                   th

S
tre
  etP
    artn
       ersLLC
            ,HFZK
                IK30
                   thS
                     tre
                       etOw
                          nerLLC
                               ,AFZ40B
                                     roa
                                       dSt
                                         ree
                                           tLP
                                             ,HFZ40B
                                                   roa
                                                     d

S
tre
  etH
    old
      ing
        sLLC
           ,andHFZ40B
                    roa
                      dSt
                        ree
                          tLLC
                             .

          15
           .   T
               het
                 erm“in
                      ter
                        est
                          ,”un
                             les
                               soth
                                  erw
                                    isesp
                                        eci
                                          fie
                                            d,m
                                              ean
                                                sanyp
                                                    ast
                                                      ,pr
                                                        ese
                                                          nt,

p
rosp
   ect
     ive
       ,orc
          ont
            ing
              entin
                  ter
                    est(w
                        heth
                           erh
                             eldd
                                ire
                                  ct
                                   lyo
                                     rind
                                        ire
                                          ct
                                           lyth
                                              roug
                                                 hsub
                                                    sid
                                                      iar
                                                        ies
                                                          ,

ho
 ldings
      tru
        ctu
          res
            ,ando
                the
                  ren
                    ti
                     tie
                       sand
                          /orp
                             erson
                                 s)
                                  ,in
                                    clud
                                       ing
                                         ,wi
                                           thou
                                              tlim
                                                 ita
                                                   tion
                                                      ,ec
                                                        onom
                                                           ic

in
 ter
   est
     s,f
       ina
         nci
           alin
              ter
                est
                  s,ow
                     ner
                       shipin
                            ter
                              est
                                s,m
                                  ate
                                    ria
                                      lin
                                        ter
                                          est
                                            s,b
                                              ene
                                                fic
                                                  ia
                                                   lin
                                                     ter
                                                       est
                                                         s,l
                                                           ice
                                                             nse
                                                               s,

a
ndc
  onc
    ess
      ion
        s.F
          orth
             eavo
                ida
                  nceo
                     fdoub
                         t,ap
                            art
                              ial
                                lyo
                                  rjo
                                    int
                                      ly-h
                                         eldf
                                            inan
                                               cia
                                                 l,b
                                                   ene
                                                     fic
                                                       ia
                                                        l,o
                                                          r

m
ate
  ria
    lin
      ter
        esti
           sanin
               ter
                 estw
                    ith
                      inth
                         eme
                           aningo
                                fth
                                  ist
                                    erm
                                      .

          16
           .   T
               het
                 erm“Inv
                       el”m
                          ean
                            sInv
                               elR
                                 ealE
                                    sta
                                      teP
                                        artn
                                           ers
                                             ,anda
                                                 nyo
                                                   fit
                                                     scu
                                                       rre
                                                         nt

o
rfo
  rme
    rpa
      ren
        ts
         ,div
            is
             ion
               s,sub
                   sid
                     iar
                       ies
                         ,af
                           fi
                            lia
                              tes
                                ,pr
                                  ede
                                    ces
                                      sor
                                        s,su
                                           cce
                                             sso
                                               rs
                                                ,ag
                                                  ent
                                                    s,o
                                                      ff
                                                       ice
                                                         rs
                                                          ,

d
ire
  cto
    rs
     ,ge
       ner
         ala
           nd/o
              rlim
                 ite
                   dpa
                     rtn
                       ers
                         ,as
                           soc
                             ia
                              tes
                                ,ma
                                  nag
                                    ers
                                      ,re
                                        pre
                                          sen
                                            ta
                                             tiv
                                               es,a
                                                  tto
                                                    rney
                                                       s,

emp
  loy
    ees
      ,as
        sig
          ns,a
             nda
               llo
                 the
                   rpe
                     rson
                        sac
                          tingo
                              rpu
                                rpo
                                  rt
                                   ingtoa
                                        ctf
                                          oro
                                            roni
                                               tsb
                                                 eha
                                                   lf
                                                    ,wh
                                                      eth
                                                        er

o
rno
  tau
    tho
      riz
        edtodoso
               ,in
                 clud
                    ingCh
                        ri
                         sPa
                           pach
                              ri
                               stopho
                                    roua
                                       ndL
                                         uvSh
                                            ah.

          17
           .   T
               het
                 erms“
                     Nys
                       coM
                         anag
                            emen
                               tCo
                                 rp.”o
                                     r“N
                                       ysco”m
                                            eant
                                               hed
                                                 ire
                                                   ct

p
are
  nto
    fBSGR
        ,anda
            nyo
              fit
                scu
                  rre
                    nto
                      rfo
                        rme
                          rpa
                            ren
                              ts
                               ,div
                                  is
                                   ion
                                     s,sub
                                         sid
                                           iar
                                             ies
                                               ,af
                                                 fi
                                                  lia
                                                    tes
                                                      ,

p
red
  ece
    sso
      rs
       ,su
         cce
           sso
             rs
              ,ag
                ent
                  s,o
                    ff
                     ice
                       rs
                        ,di
                          rec
                            tor
                              s,g
                                ene
                                  rala
                                     nd/o
                                        rlim
                                           ite
                                             dpa
                                               rtn
                                                 ers
                                                   ,as
                                                     soc
                                                       ia
                                                        tes
                                                          ,




                                   5
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 10 of 25



m
anag
   ers
     ,re
       pre
         sen
           ta
            tiv
              es,a
                 tto
                   rney
                      s,emp
                          loy
                            ees
                              ,as
                                sig
                                  ns,a
                                     nda
                                       llo
                                         the
                                           rpe
                                             rson
                                                sac
                                                  tingo
                                                      r

pu
 rpo
   rt
    ingtoa
         ctf
           oro
             roni
                tsb
                  eha
                    lf
                     ,wh
                       eth
                         ero
                           rno
                             tau
                               tho
                                 riz
                                   edtodoso
                                          .

          18
           .    T
                het
                  erm“
                     OnyxF
                         inan
                            cia
                              lAdv
                                 iso
                                   rs”m
                                      ean
                                        sOny
                                           xFin
                                              anc
                                                ia
                                                 lAdv
                                                    iso
                                                      rs

L
imi
  teda
     ndO
       nyxF
          ina
            nci
              alA
                dvi
                  sor
                    sS.A
                       .
                       ,andanyo
                              fth
                                eirc
                                   urr
                                     ento
                                        rfo
                                          rme
                                            rpa
                                              ren
                                                ts
                                                 ,div
                                                    is
                                                     ion
                                                       s,

sub
  sid
    iar
      ies
        ,af
          fi
           lia
             tes
               ,pr
                 ede
                   ces
                     sor
                       s,su
                          cce
                            sso
                              rs
                               ,ag
                                 ent
                                   s,o
                                     ff
                                      ice
                                        rs
                                         ,di
                                           rec
                                             tor
                                               s,g
                                                 ene
                                                   rala
                                                      nd/o
                                                         rlim
                                                            ite
                                                              d

p
artn
   ers
     ,as
       soc
         ia
          tes
            ,ma
              nag
                ers
                  ,re
                    pre
                      sen
                        ta
                         tiv
                           es,a
                              tto
                                rney
                                   s,emp
                                       loy
                                         ees
                                           ,as
                                             sign
                                                s,a
                                                  nda
                                                    llo
                                                      the
                                                        r

p
erson
    sac
      tingo
          rpu
            rpo
              rt
               ingtoa
                    ctf
                      oro
                        ronth
                            eirb
                               eha
                                 lf
                                  ,wh
                                    eth
                                      ero
                                        rno
                                          tau
                                            tho
                                              riz
                                                edtodoso
                                                       ,

in
 clud
    ingbu
        tno
          tlim
             ite
               dtoD
                  agC
                    ram
                      era
                        ndS
                          and
                            raM
                              erlon
                                  i-H
                                    orem
                                       ans
                                         .

          19
           .    T
                het
                  erm“S
                      teinm
                          etz”m
                              ean
                                sBe
                                  njam
                                     in“B
                                        eny
                                          ”St
                                            einm
                                               etz
                                                 .

          20
           .    T
                het
                  erm“
                     Ste
                       inm
                         etz
                           ’sA
                             sso
                               cia
                                 tes”m
                                     ean
                                       sanyo
                                           fBe
                                             njam
                                                in“B
                                                   eny
                                                     ”

S
teinm
    etz
      ’sc
        urr
          ento
             rfo
               rme
                 rag
                   ent
                     s,g
                       ene
                         rala
                            nd/o
                               rlim
                                  ite
                                    dpa
                                      rtn
                                        ers
                                          ,as
                                            soc
                                              iat
                                                es,r
                                                   epr
                                                     ese
                                                       nta
                                                         tiv
                                                           es,

a
tto
  rney
     s,emp
         loy
           ees
             ,as
               sig
                 ns,nom
                      ine
                        es,a
                           nda
                             llo
                               the
                                 rpe
                                   rson
                                      sac
                                        tingo
                                            rpu
                                              rpo
                                                rt
                                                 ingtoa
                                                      ctf
                                                        oro
                                                          r

onh
  isb
    eha
      lf
       ,oronb
            eha
              lfo
                fanyBSGE
                       nti
                         ty,w
                            heth
                               ero
                                 rno
                                   tau
                                     tho
                                       riz
                                         edtodoso
                                                ,in
                                                  clud
                                                     ingbu
                                                         t

no
 tlim
    ite
      dto B
          ald
            a,Ny
               sco
                 ,BSGR
                     ,BSGRE,A
                            she
                              rAv
                                ida
                                  n,B
                                    aru
                                      chB
                                        aig
                                          el
                                           ,Ma
                                             lco
                                               lmB
                                                 arn
                                                   es,

D
avidB
    arn
      et
       t,G
         reggB
             lac
               ksto
                  ck,G
                     ust
                       afB
                         odin
                            ,Ma
                              rcB
                                onn
                                  ant
                                    ,Joh
                                       ann
                                         esv
                                           and
                                             enB
                                               rab
                                                 er,

M
arc
  osC
    amh
      is,F
         réd
           éri
             cCi
               lin
                 s,D
                   avidC
                       lar
                         k,J
                           esu
                             sCo
                               rte
                                 s,D
                                   agC
                                     ram
                                       er, A
                                           shv
                                             inD
                                               agn
                                                 ara
                                                   in,

K
ons
  tan
    tino
       sDa
         skl
           aki
             s,S
               irM
                 ich
                   ael“M
                       ick
                         ”Da
                           vis
                             ,Pe
                               terD
                                  riv
                                    er,S
                                       amu
                                         elE
                                           doh
                                             ,Ya
                                               kirG
                                                  abay
                                                     ,

P
ete
  rGoop
      ,It
        zikG
           ur,K
              enn
                ethH
                   end
                     erson
                         ,Jo
                           zefH
                              end
                                ric
                                  ks,A
                                     vra
                                       hamL
                                          evR
                                            an,D
                                               oronL
                                                   evy
                                                     ,

M
art
  in M
     alon
        ey, Joh
              ann
                esM
                  ei
                   jer
                     ,Sa
                       ndr
                         aMe
                           rlon
                              i-H
                                orem
                                   ans
                                     ,Ke
                                       vin M
                                           etc
                                             alf
                                               ,Ni
                                                 ssim M
                                                      ion
                                                        is
                                                         ,

S
abby M
     ion
       is
        ,Io
          ann
            is Mou
                 taf
                   is
                    ,Mi
                      cha
                        elN
                          oy, B
                              ria
                                nPa
                                  dge
                                    tt
                                     ,Ch
                                       ri
                                        sPa
                                          pach
                                             ri
                                              stopho
                                                   rou
                                                     ,Dim
                                                        it
                                                         ris

P
asc
  hos
    ,Apo
       sto
         losP
            epp
              as,D
                 ani
                   elPo
                      lla
                        k,I
                          oann
                             isP
                               rokop
                                   is
                                    ,Ma
                                      xwe
                                        llQ
                                          uinn
                                             ,El
                                               iSa
                                                 bag
                                                   ,Luv

Sh
 ah,V
    ard
      aSh
        ine
          ,Ma
            rcS
              tru
                ik, D
                    ani
                      elS
                        try
                          kow
                            ski
                              ,and
                                 Yos
                                   sieT
                                      che
                                        le
                                         t.




                                    6
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 11 of 25



          21
           .    T
                het
                  erm“
                     Ste
                       inm
                         etz
                           ’sRe
                              lat
                                ive
                                  s”m
                                    ean
                                      sanyspou
                                             se,f
                                                orm
                                                  erspou
                                                       se,

c
hild
   ,st
     epc
       hild
          ,pa
            ren
              t,s
                tepp
                   are
                     nt,g
                        randp
                            are
                              nt,g
                                 rand
                                    chi
                                      ld,n
                                         iec
                                           e,n
                                             eph
                                               ew,c
                                                  ous
                                                    in,a
                                                       unt
                                                         ,un
                                                           cle
                                                             ,

moth
   er-
     in-
       law
         ,fa
           the
             r-
              in-
                law
                  ,son
                     -in
                       -law
                          ,da
                            ugh
                              ter
                                -in
                                  -l
                                   aw,b
                                      roth
                                         er,s
                                            is
                                             ter
                                               ,bro
                                                  the
                                                    r-
                                                     in-
                                                       law
                                                         ,or

s
is
 ter
   -in
     -l
      aw,in
          clud
             ingadop
                   tiv
                     ere
                       la
                        tion
                           s,o
                             fBe
                               njam
                                  in“B
                                     eny
                                       ”St
                                         einm
                                            etz
                                              .Fo
                                                rth
                                                  eavo
                                                     ida
                                                       nceo
                                                          f

doub
   t,f
     orth
        epu
          rpo
            seso
               fth
                 isd
                   efin
                      it
                       ion
                         ,St
                           einm
                              etz
                                ’sRe
                                   la
                                    tiv
                                      esin
                                         clud
                                            e,w
                                              ithou
                                                  tlim
                                                     ita
                                                       tion
                                                          ,

S
teinm
    etz
      ’sw
        ifeA
           gne
             sSt
               einm
                  etz
                    ;St
                      einm
                         etz
                           ’sb
                             roth
                                erD
                                  ani
                                    elS
                                      teinm
                                          etz
                                            ;St
                                              einm
                                                 etz
                                                   ’sb
                                                     roth
                                                        er-

in
 -lawP
     atr
       ickS
          aad
            a;S
              teinm
                  etz
                    ’sc
                      hild
                         renM
                            era
                              vSt
                                einm
                                   etz
                                     ,Avn
                                        erS
                                          teinm
                                              etz
                                                ,Mi
                                                  cha
                                                    l

S
teinm
    etz
      ,andN
          ada
            vSt
              einm
                 etz
                   ;St
                     einm
                        etz
                          ’sn
                            eph
                              ew,R
                                 azS
                                   teinm
                                       etz
                                         ;andS
                                             teinm
                                                 etz
                                                   ’sson
                                                       s-in
                                                          -

l
awSh
   imon M
        ena
          hem
            ,andO
                hadS
                   chw
                     art
                       z.

          22
           .    T
                het
                  erm“
                     Sub
                       jec
                         tPr
                           ope
                             rti
                               es”m
                                  ean
                                    s:

                a
                .Th
                  eBe
                    lno
                      rd,225 W
                             est86
                                 thS
                                   tre
                                     et,N
                                        ewY
                                          ork
                                            ,NY
                                              ;


                b
                . 500N
                     orth M
                          ich
                            iga
                              nAv
                                enu
                                  e,Ch
                                     icag
                                        o,IL
                                           ;


                c
                .Th
                  eXI
                    ,76E
                       lev
                         enthA
                             venu
                                e,N
                                  ewY
                                    ork
                                      ,NY
                                        ;


                d
                .Th
                  eCh
                    atsw
                       orth
                          ,344 W
                               est72ndS
                                      tre
                                        et
                                         ,NewY
                                             ork
                                               ,NY
                                                 ;


                e
                .Th
                  eSe
                    ta
                     i,40B
                         roa
                           dSt
                             ree
                               t,N
                                 ewY
                                   ork
                                     ,NY
                                       ;


                f
                .Th
                  ePub
                     lic
                       ,215Ch
                            rys
                              tieS
                                 tre
                                   et
                                    ,NewY
                                        ork
                                          ,NY
                                            ;


                g
                .Th
                  eAs
                    tor
                      ,235 W
                           est75thS
                                  tre
                                    et
                                     ,NewY
                                         ork
                                           ,NY
                                             ;


                h
                .Th
                  eMe
                    tro
                      ,301 W
                           est53rdS
                                  tre
                                    et
                                     ,NewY
                                         ork
                                           ,NY
                                             ;


                i
                .Le
                  xLo
                    ft
                     s,90L
                         exing
                             tonA
                                ve,N
                                   ewY
                                     ork
                                       ,NY
                                         ;


                j
                .Th
                  eAd
                    jac
                      ent
                        ,88L
                           exing
                               tonA
                                  ve,N
                                     ewY
                                       ork
                                         ,NY
                                           ;


                                    7
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 12 of 25



                k
                .Th
                  e“Chu
                      rchP
                         roj
                           ect
                             ,”3 W
                                 est29thS
                                        tre
                                          et
                                           ,NewYo
                                                rk,NY
                                                    ;


                l
                .Th
                  eBry
                     ant
                       ,16 W
                           est40thS
                                  tre
                                    et
                                     ,NewY
                                         ork
                                           ,NY
                                             ;and


                m
                .Th
                  eHig
                     hlin
                        eDe
                          velopm
                               ent
                                 ,505 W
                                      est19thS
                                             tre
                                               et
                                                ,NewY
                                                    ork
                                                      ,NY
                                                        .


          23
           .    T
                het
                  erms“
                      Ves
                        snaF
                           ounda
                               tion”o
                                    r“V
                                      essna”m
                                            eanth
                                                edi
                                                  rec
                                                    tpa
                                                      ren
                                                        t

c
omp
  anyo
     fBSGCMa
           nda
             nyo
               fit
                 scu
                   rre
                     nto
                       rfo
                         rme
                           rpa
                             ren
                               ts
                                ,div
                                   is
                                    ion
                                      s,su
                                         bsid
                                            iar
                                              ies
                                                ,af
                                                  fi
                                                   lia
                                                     tes
                                                       ,

p
red
  ece
    sso
      rs
       ,su
         cce
           sso
             rs
              ,ag
                ent
                  s,o
                    ff
                     ice
                       rs
                        ,di
                          rec
                            tor
                              s,g
                                ene
                                  rala
                                     nd/o
                                        rlim
                                           ite
                                             dpa
                                               rtn
                                                 ers
                                                   ,as
                                                     soc
                                                       ia
                                                        tes
                                                          ,

m
anag
   ers
     ,re
       pre
         sen
           ta
            tiv
              es,a
                 tto
                   rney
                      s,emp
                          loy
                            ees
                              ,as
                                sig
                                  ns,a
                                     nda
                                       llo
                                         the
                                           rpe
                                             rson
                                                sac
                                                  tingo
                                                      r

pu
 rpo
   rt
    ingtoa
         ctf
           oro
             roni
                tsb
                  eha
                    lf
                     ,wh
                       eth
                         ero
                           rno
                             tau
                               tho
                                 riz
                                   edtodoso
                                          .

          24
           .    T
                het
                  erm
                    s“Y
                      ou”o
                         r“Y
                           our”r
                               efe
                                 rtoHFZB
                                       rya
                                         ntP
                                           arkOw
                                               nerLLCa
                                                     nd

a
nyo
  fit
    scu
      rre
        nto
          rfo
            rme
              rpa
                ren
                  ts
                   ,div
                      is
                       ion
                         s,sub
                             sid
                               iar
                                 ies
                                   ,af
                                     fi
                                      lia
                                        tes
                                          ,pr
                                            ede
                                              ces
                                                sor
                                                  s,su
                                                     cce
                                                       sso
                                                         rs
                                                          ,

a
gen
  ts
   ,of
     fic
       ers
         ,di
           rec
             tor
               s,g
                 ene
                   rala
                      nd/o
                         rlim
                            ite
                              dpa
                                rtn
                                  ers
                                    ,as
                                      soc
                                        ia
                                         tes
                                           ,ma
                                             nag
                                               ers
                                                 ,re
                                                   pre
                                                     sen
                                                       ta
                                                        tiv
                                                          es,

a
tto
  rney
     s,emp
         loy
           ees
             ,as
               sig
                 ns,a
                    nda
                      llo
                        the
                          rpe
                            rson
                               sac
                                 tingo
                                     rpu
                                       rpo
                                         rt
                                          ingtoa
                                               ctf
                                                 oro
                                                   roni
                                                      ts

b
eha
  lf
   ,wh
     eth
       ero
         rno
           tau
             tho
               riz
                 edtodoso
                        ,in
                          clud
                             ingbu
                                 tno
                                   tlim
                                      ite
                                        dtoHFZ
                                             .



                             INSTRUCT
                                    IONS

          1
          .     I
                nadd
                   it
                    iontof
                         ollow
                             ingth
                                 eru
                                   leso
                                      fcon
                                         str
                                           uct
                                             ioninRu
                                                   le26
                                                      .3o
                                                        fth
                                                          eLo
                                                            cal

C
ivi
  lRu
    les
      ,wh
        ene
          vern
             ece
               ssa
                 rytob
                     ringw
                         ith
                           inth
                              esc
                                opeo
                                   fth
                                     issubpo
                                           enaD
                                              ocum
                                                 ent
                                                   sth
                                                     at

m
igh
  toth
     erw
       iseb
          econ
             str
               uedtob
                    eou
                      ts
                       idei
                          tss
                            cop
                              e:(
                                a)th
                                   eus
                                     eofav
                                         erbina
                                              nyt
                                                ens
                                                  esh
                                                    al
                                                     lbe

c
ons
  tru
    eda
      sth
        eus
          eofth
              atv
                erbina
                     llo
                       the
                         rte
                           nse
                             s,(
                               b)th
                                  eus
                                    eofth
                                        efem
                                           inin
                                              e,m
                                                asc
                                                  ulin
                                                     eor

n
eut
  erg
    end
      erssh
          al
           lin
             clud
                eal
                  lge
                    nde
                      rs
                       ,and(
                           c)th
                              eus
                                eofth
                                    esing
                                        ula
                                          rfo
                                            rmo
                                              fanyw
                                                  ord

in
 clud
    esth
       eplu
          rala
             ndv
               icev
                  ers
                    a.




                                    8
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 13 of 25



          2
          .     A
                nynon
                    -ca
                      pit
                        ali
                          zedw
                             ord
                               s,t
                                 erm
                                   s,a
                                     ndph
                                        ras
                                          esno
                                             tsp
                                               eci
                                                 fic
                                                   al
                                                    lyd
                                                      efin
                                                         edin

th
 esedo
     cum
       entr
          equ
            est
              ssh
                al
                 lbeg
                    ive
                      nth
                        eirno
                            rma
                              landc
                                  ustom
                                      arym
                                         ean
                                           inginth
                                                 econ
                                                    tex
                                                      tin

w
hic
  hth
    eya
      reu
        sedinth
              eser
                 equ
                   est
                     s.

          3
          .     E
                achr
                   equ
                     estf
                        orp
                          rodu
                             ct
                              ionsh
                                  al
                                   lber
                                      espond
                                           edtoc
                                               omp
                                                 le
                                                  te
                                                   ly,s
                                                      epa
                                                        rat
                                                          ely
                                                            ,

a
ndf
  ully
     .

          4
          .     D
                ocum
                   ent
                     sre
                       fer
                         redtoh
                              ere
                                ina
                                  retoin
                                       clud
                                          eal
                                            lpo
                                              rt
                                               ion
                                                 sorp
                                                    age
                                                      sofe
                                                         ach

do
 cum
   entr
      efe
        rre
          dto
            ,anda
                lla
                  tta
                    chm
                      ent
                        s,e
                          nclo
                             sur
                               es,a
                                  ppe
                                    ndi
                                      ces
                                        ,andsuppo
                                                rt
                                                 ing

do
 cum
   ent
     ation
         ,in
           clud
              ing
                ,wi
                  thou
                     tlim
                        ita
                          tion
                             ,or
                               igin
                                  als
                                    ,cop
                                       ies
                                         ,non
                                            -id
                                              ent
                                                ica
                                                  lcop
                                                     ies(
                                                        tha
                                                          tmay

c
ont
  ainh
     andw
        ri
         tte
           nno
             tes
               ,ma
                 rking
                     s,s
                       tamp
                          s,in
                             ter
                               lin
                                 eat
                                   ion
                                     s,o
                                       rel
                                         ect
                                           ron
                                             icin
                                                form
                                                   ation
                                                       ),d
                                                         raf
                                                           ts
                                                            ,

w
ork
  ingp
     ape
       rs
        ,rou
           tings
               lip
                 s,a
                   nds
                     imi
                       larm
                          ate
                            ria
                              ls
                               .

          5
          .     Ado
                  cum
                    enti
                       sde
                         eme
                           dinY
                              oura
                                 ctu
                                   alo
                                     rcon
                                        str
                                          uct
                                            ivepo
                                                sse
                                                  ssion
                                                      ,cu
                                                        stody
                                                            ,

o
rcon
   tro
     lifi
        tisinY
             ourphy
                  sic
                    alc
                      ustody
                           ,ori
                              fiti
                                 sinth
                                     ephy
                                        sic
                                          alc
                                            ustodyo
                                                  fanyo
                                                      the
                                                        rpe
                                                          rson

a
ndY
  ou(
    a)ow
       nsu
         chdo
            cum
              entinw
                   hol
                     eorinp
                          art
                            ;(b
                              )ha
                                vear
                                   igh
                                     t,byc
                                         ont
                                           rol
                                             ,con
                                                tra
                                                  ct
                                                   ,st
                                                     atu
                                                       te
                                                        ,

o
rde
  r,o
    roth
       erw
         ise
           ,tou
              se,in
                  spe
                    ct
                     ,ex
                       amin
                          e,o
                            rcopysu
                                  chdo
                                     cum
                                       entona
                                            nyt
                                              erm
                                                s;(
                                                  c)h
                                                    avea
                                                       n

und
  ers
    tand
       ing
         ,exp
            res
              sorimp
                   lie
                     d,th
                        atY
                          oum
                            ayu
                              se,in
                                  spe
                                    ct
                                     ,ex
                                       amin
                                          e,o
                                            rcopysu
                                                  chdo
                                                     cum
                                                       ent

upona
    nyt
      erm
        s;o
          r(d
            )hav
               e,a
                 sap
                   rac
                     tic
                       alm
                         att
                           er,b
                              eena
                                 bletou
                                      se,in
                                          spe
                                            ct
                                             ,ex
                                               amin
                                                  e,o
                                                    rcopy

su
 chdo
    cum
      entw
         henY
            ousoug
                 httodoso
                        .Fo
                          rth
                            eavo
                               ida
                                 nceo
                                    fdoub
                                        t,ado
                                            cum
                                              enti
                                                 sde
                                                   eme
                                                     din

Y
oura
   ctu
     alo
       rcon
          str
            uct
              ivepo
                  sse
                    ssion
                        ,cu
                          stody
                              ,orc
                                 ont
                                   roli
                                      fiti
                                         sac
                                           ces
                                             sib
                                               leonan
                                                    etw
                                                      orko
                                                         r

s
erv
  erth
     atY
       oum
         ain
           ta
            ino
              rtow
                 hic
                   hyouh
                       avea
                          cce
                            ss.

          6
          .     T
                hesp
                   eci
                     fic
                       ation
                           softh
                               esedo
                                   cum
                                     entr
                                        equ
                                          est
                                            sar
                                              etob
                                                 econ
                                                    str
                                                      ueda
                                                         sbe
                                                           ing

in
 clu
   siv
     era
       the
         rth
           ane
             xclu
                siv
                  e.T
                    hus
                      ,wo
                        rdsimpo
                              rt
                               ingth
                                   esing
                                       ula
                                         rin
                                           clud
                                              eth
                                                eplu
                                                   ral
                                                     ;wo
                                                       rds

impo
   rt
    ingth
        eplu
           ralin
               clud
                  eth
                    esing
                        ula
                          r;w
                            ord
                              simpo
                                  rt
                                   ingon
                                       ege
                                         nde
                                           rin
                                             clud
                                                esbo
                                                   thg
                                                     end
                                                       ers
                                                         ;th
                                                           e

w
ord
  s“a
    nd”a
       nd“
         or”a
            retob
                econ
                   str
                     uedc
                        onjun
                            ctiv
                               elyo
                                  rdi
                                    sjun
                                       ct
                                        ive
                                          lya
                                            sne
                                              ces
                                                sarytom
                                                      aketh
                                                          e




                                    9
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 14 of 25



do
 cum
   entr
      equ
        estin
            clu
              siv
                e;th
                   ewo
                     rd“
                       all
                         ”me
                           ans“
                              anya
                                 nda
                                   ll”a
                                      ndth
                                         ewo
                                           rd“
                                             any
                                               ”me
                                                 ans“
                                                    any

a
nda
  ll”
    .

          7
          .     I
                npr
                  odu
                    cingr
                        espon
                            siv
                              edo
                                cum
                                  ent
                                    s,Y
                                      oushou
                                           ldfu
                                              rni
                                                sha
                                                  lldo
                                                     cum
                                                       ent
                                                         sin

Y
ourpo
    sse
      ssion
          ,cu
            stody
                ,orc
                   ont
                     rol
                       ,reg
                          ard
                            les
                              sofw
                                 heth
                                    ersu
                                       chdo
                                          cum
                                            ent
                                              sar
                                                epo
                                                  sse
                                                    sse
                                                      d

d
ire
  ct
   lyby Y
        ouo
          rbyY
             ourag
                 ent
                   s,emp
                       loy
                         ees
                           ,orr
                              epr
                                ese
                                  nta
                                    tiv
                                      es,in
                                          clud
                                             ingY
                                                oura
                                                   tto
                                                     rney
                                                        sor

th
 eirag
     ent
       s,emp
           loy
             ees
               ,orr
                  epr
                    ese
                      nta
                        tiv
                          es.

          8
          .     Y
                oua
                  retop
                      rodu
                         cea
                           nyanda
                                lld
                                  raf
                                    tsa
                                      ndc
                                        opi
                                          eso
                                            fea
                                              chdo
                                                 cum
                                                   entth
                                                       ati
                                                         s

r
espon
    siv
      etoa
         nysp
            eci
              fic
                at
                 iono
                    fth
                      esedo
                          cum
                            entr
                               equ
                                 est
                                   sanda
                                       llc
                                         opi
                                           eso
                                             fea
                                               chsu
                                                  chdo
                                                     cum
                                                       ent

th
 ata
   reno
      tid
        ent
          ica
            linanyr
                  esp
                    ect
                      ,in
                        clud
                           ingbu
                               tno
                                 tlim
                                    ite
                                      dtoh
                                         andw
                                            ri
                                             tte
                                               nno
                                                 tes
                                                   ,ma
                                                     rking
                                                         s,

s
tamp
   s,in
      ter
        lin
          eat
            ion
              s,a
                nde
                  lec
                    tron
                       icin
                          form
                             ation
                                 .

          9
          .     W
                ithr
                   esp
                     ecttoE
                          lec
                            tron
                               ica
                                 llyS
                                    tor
                                      edI
                                        nfo
                                          rma
                                            tion(
                                                “ES
                                                  I”)
                                                    :

                a
                .Al
                  lMi
                    cro
                      sof
                        tEx
                          celf
                             ile
                               s,Pow
                                   erPoin
                                        tfi
                                          les
                                            ,and
                                               /ora
                                                  udioa
                                                      ndv
                                                        ide
                                                          o

                   f
                   ile
                     sre
                       spon
                          siv
                            etoth
                                esedo
                                    cum
                                      entr
                                         equ
                                           est
                                             sth
                                               ata
                                                 rem
                                                   ain
                                                     ta
                                                      ine
                                                        dinth
                                                            e

                   u
                   sua
                     lcou
                        rseo
                           fbu
                             sin
                               essine
                                    lec
                                      tron
                                         icf
                                           orm
                                             ata
                                               retob
                                                   epr
                                                     odu
                                                       cedin

                   th
                    eirn
                       at
                        ivef
                           orm
                             at
                              ,alongw
                                    ithth
                                        eso
                                          ftw
                                            aren
                                               ece
                                                 ssa
                                                   rytoin
                                                        ter
                                                          pre
                                                            tsu
                                                              ch

                   f
                   ile
                     sifs
                        uchso
                            ftw
                              arei
                                 sno
                                   tre
                                     adi
                                       lya
                                         vai
                                           lab
                                             le
                                              .Anyn
                                                  at
                                                   ivef
                                                      ile
                                                        sth
                                                          ata
                                                            re

                   p
                   rodu
                      cedsh
                          al
                           lal
                             sob
                               eprodu
                                    cedw
                                       ithaon
                                            e-p
                                              ageB
                                                 ate
                                                   s-numb
                                                        ere
                                                          d

                   T
                   IFFim
                       ages
                          lip-
                             she
                               ets
                                 tat
                                   ing“D
                                       ocum
                                          enth
                                             asb
                                               eenp
                                                  rodu
                                                     cedinn
                                                          at
                                                           ive

                   f
                   orm
                     at
                      .”

                b
                .Al
                  loth
                     erdo
                        cum
                          ent
                            sre
                              spon
                                 siv
                                   etoth
                                       esedo
                                           cum
                                             entr
                                                equ
                                                  est
                                                    sth
                                                      ata
                                                        re

                   m
                   ain
                     ta
                      ine
                        dinth
                            eusu
                               alcou
                                   rseo
                                      fbu
                                        sin
                                          essine
                                               lec
                                                 tron
                                                    icf
                                                      orm
                                                        ata
                                                          reto

                   b
                   epr
                     odu
                       cedinp
                            rop
                              erlyun
                                   it
                                    ize
                                      d,s
                                        ing
                                          le-
                                            pag
                                              eTIFFG
                                                   roupIVf
                                                         orm
                                                           at

                   c
                   omp
                     le
                      tew
                        ithf
                           ullt
                              exte
                                 xtr
                                   act
                                     sanda
                                         lla
                                           sso
                                             cia
                                               tedm
                                                  eta
                                                    dat
                                                      a.




                                   10
Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 15 of 25



                 D
                 ocum
                    ent
                      spr
                        odu
                          cedinT
                               IFFf
                                  orm
                                    atsh
                                       allb
                                          epr
                                            odu
                                              cedw
                                                 ithB
                                                    ate
                                                      s

                 numb
                    erss
                       tamp
                          edone
                              achp
                                 age
                                   .Ba
                                     tesnumb
                                           erssh
                                               allb
                                                  eofc
                                                     ons
                                                       tan
                                                         t

                 l
                 eng
                   th,b
                      ese
                        que
                          nti
                            ala
                              cro
                                ssado
                                    cum
                                      enta
                                         ndi
                                           tsa
                                             tta
                                               chm
                                                 ent
                                                   s,b
                                                     eun
                                                       iqu
                                                         e

                 a
                 cro
                   ssth
                      een
                        ti
                         rep
                           rodu
                              ct
                               ion
                                 ,andc
                                     ont
                                       ainnosp
                                             eci
                                               alc
                                                 har
                                                   act
                                                     erse
                                                        xce
                                                          pt

                 d
                 ash
                   es.D
                      ocum
                         ent
                           spr
                             odu
                               cedinth
                                     eGr
                                       oupIVT
                                            IFFf
                                               orm
                                                 atsh
                                                    al
                                                     lbe

                 p
                 rodu
                    cedsu
                        chth
                           atc
                             omm
                               ent
                                 s,no
                                    tes
                                      ,sp
                                        eak
                                          erno
                                             tes
                                               ,tr
                                                 ackc
                                                    hang
                                                       es,

                 h
                 idd
                   enr
                     ows
                       ,hidd
                           enc
                             olumn
                                 s,a
                                   nda
                                     nyo
                                       the
                                         rhidd
                                             eno
                                               rinv
                                                  is
                                                   ibl
                                                     ete
                                                       xt

                 a
                 red
                   isp
                     lay
                       ed.F
                          org
                            oodc
                               aus
                                 e,th
                                    ere
                                      que
                                        st
                                         ingp
                                            artym
                                                ayr
                                                  equ
                                                    estth
                                                        at

                 do
                  cum
                    ent
                      sor
                        igin
                           allyp
                               rodu
                                  cedinT
                                       IFFf
                                          orm
                                            atb
                                              ere
                                                -pr
                                                  odu
                                                    cedin

                 n
                 at
                  ivef
                     orm
                       at
                        ,wh
                          ichr
                             equ
                               estsh
                                   al
                                    lno
                                      tun
                                        rea
                                          son
                                            ablyb
                                                ede
                                                  nie
                                                    d.T
                                                      he

                 r
                 equ
                   est
                     ingp
                        artysh
                             al
                              lid
                                ent
                                  ifydo
                                      cum
                                        ent
                                          sfo
                                            rre
                                              -produ
                                                   ct
                                                    ionbyB
                                                         ate
                                                           s

                 numb
                    era
                      ndp
                        rov
                          idea
                             nexp
                                lan
                                  at
                                   iono
                                      fth
                                        ene
                                          edf
                                            orn
                                              at
                                               ivef
                                                  ile
                                                    s.

              c
              .Al
                ldo
                  cum
                    ent
                      sre
                        spon
                           siv
                             etoth
                                 esedo
                                     cum
                                       entr
                                          equ
                                            est
                                              sar
                                                etob
                                                   e

                 p
                 rodu
                    cedw
                       ithth
                           eme
                             tad
                               atac
                                  ont
                                    ain
                                      edinA
                                          ppe
                                            ndixA
                                                ,andth
                                                     e

                 n
                 ece
                   ssa
                     ryCon
                         cor
                           dan
                             ce-
                               comp
                                  at
                                   ibl
                                     elo
                                       adf
                                         ile
                                           s.I
                                             fsu
                                               chm
                                                 eta
                                                   dat
                                                     aisno
                                                         t

                 a
                 vai
                   lab
                     le
                      ,ea
                        chdo
                           cum
                             enti
                                stob
                                   eac
                                     comp
                                        ani
                                          edbyal
                                               is
                                                tingo
                                                    fal
                                                      lfi
                                                        le

                 p
                 rop
                   ert
                     iesr
                        ela
                          tingtosu
                                 chdo
                                    cum
                                      ent
                                        ,in
                                          clud
                                             ing
                                               ,bu
                                                 tno
                                                   tlim
                                                      ite
                                                        dto
                                                          ,al
                                                            l

                 in
                  form
                     ationr
                          ela
                            tingtoth
                                   eda
                                     te(
                                       s)th
                                          edo
                                            cum
                                              entw
                                                 asl
                                                   asta
                                                      cce
                                                        sse
                                                          d,

                 c
                 rea
                   ted
                     ,mod
                        if
                         ied
                           ,ord
                              is
                               tr
                                ibu
                                  ted
                                    ,andth
                                         eau
                                           tho
                                             r(s
                                               )andr
                                                   ecip
                                                      ien
                                                        t(s
                                                          )of

                 th
                  edo
                    cum
                      ent
                        .

              d
              .Und
                 ernoc
                     irc
                       ums
                         tan
                           cesshou
                                 ldES
                                    Ibec
                                       onv
                                         ert
                                           edf
                                             romth
                                                 efo
                                                   rmin

                 w
                 hic
                   hiti
                      sor
                        din
                          ari
                            lym
                              ain
                                ta
                                 ine
                                   dtoad
                                       if
                                        fer
                                          entf
                                             ormth
                                                 atm
                                                   ake
                                                     sit mo
                                                          re

                 d
                 if
                  fic
                    ulto
                       rbu
                         rde
                           nsom
                              etou
                                 se.ES
                                     Ishou
                                         ldno
                                            tbep
                                               rodu
                                                  cedinaf
                                                        orm




                                 11
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 16 of 25



                   th
                    atr
                      emov
                         eso
                           rsig
                              nif
                                ican
                                   tlyd
                                      egr
                                        ade
                                          sth
                                            eab
                                              il
                                               itytos
                                                    ear
                                                      chth
                                                         eES
                                                           Iby

                   e
                   lec
                     tron
                        icm
                          ean
                            swh
                              ereth
                                  eES
                                    Iiso
                                       rdin
                                          ari
                                            lym
                                              ain
                                                ta
                                                 ine
                                                   dinaw
                                                       ayth
                                                          at

                   m
                   ake
                     sits
                        ear
                          cha
                            blebye
                                 lec
                                   tron
                                      icm
                                        ean
                                          s.D
                                            ata
                                              bas
                                                eso
                                                  rund
                                                     erly
                                                        ingd
                                                           ata

                   shou
                      ldno
                         tbep
                            rodu
                               cedw
                                  ithou
                                      tfi
                                        rstd
                                           isc
                                             uss
                                               ingp
                                                  rodu
                                                     ct
                                                      ionf
                                                         orm
                                                           at

                   i
                   ssu
                     esw
                       ithV
                          ale
                            ’sc
                              oun
                                sel
                                  .IfY
                                     oud
                                       ecl
                                         inetos
                                              ear
                                                cho
                                                  rpr
                                                    odu
                                                      ceES
                                                         Ion

                   th
                    egr
                      oundth
                           atsu
                              chES
                                 Iisno
                                     tre
                                       ason
                                          ablya
                                              cce
                                                ssib
                                                   leb
                                                     eca
                                                       useo
                                                          fundu
                                                              e

                   bu
                    rde
                      norc
                         ost
                           ,id
                             ent
                               ifysu
                                   chin
                                      form
                                         ationbyc
                                                atego
                                                    ryo
                                                      rsou
                                                         rcea
                                                            nd

                   p
                   rov
                     ided
                        eta
                          ile
                            din
                              form
                                 ationr
                                      ega
                                        rdingth
                                              ebu
                                                rde
                                                  nofc
                                                     ostY
                                                        ouc
                                                          la
                                                           imi
                                                             s

                   a
                   sso
                     cia
                       tedw
                          ithth
                              ese
                                archo
                                    rpr
                                      odu
                                        ct
                                         iono
                                            fsu
                                              chES
                                                 I.

            10
             .   A
                 lldo
                    cum
                      ent
                        sth
                          ata
                            rephy
                                sic
                                  al
                                   lya
                                     tta
                                       che
                                         dtoe
                                            acho
                                               the
                                                 rwh
                                                   enlo
                                                      cat
                                                        edf
                                                          or

p
rodu
   ct
    iona
       retob
           ele
             ftsoa
                 tta
                   che
                     dwh
                       enp
                         rodu
                            ced
                              .Do
                                cum
                                  ent
                                    sth
                                      ata
                                        res
                                          egr
                                            ega
                                              tedo
                                                 rse
                                                   par
                                                     ate
                                                       d

f
romo
   the
     rdo
       cum
         ent
           s,wh
              eth
                erbyin
                     clu
                       sioninb
                             ind
                               ers
                                 ,fi
                                   les
                                     ,sub
                                        fi
                                         les
                                           ,orbyu
                                                seo
                                                  fdiv
                                                     ide
                                                       rs
                                                        ,ta
                                                          bs,

o
ranyo
    the
      rme
        thod
           ,ar
             etob
                ele
                  ftsos
                      egr
                        ega
                          tedo
                             rse
                               par
                                 ate
                                   dwh
                                     enp
                                       rodu
                                          ced
                                            .Do
                                              cum
                                                ent
                                                  sar
                                                    eto

b
epr
  odu
    cedinth
          eor
            derinw
                 hic
                   hth
                     eyw
                       erem
                          ain
                            ta
                             ine
                               dandinth
                                      efi
                                        lesinw
                                             hic
                                               hth
                                                 eyw
                                                   ere

f
ound
   .

            11
             .   Wh
                  ereac
                      la
                       imo
                         fpr
                           ivi
                             leg
                               eisa
                                  sse
                                    rte
                                      dinob
                                          jec
                                            tingtoa
                                                  nydo
                                                     cum
                                                       ent

r
equ
  est
    ,id
      ent
        ifyth
            ena
              tur
                eofth
                    epr
                      ivi
                        leg
                          e(in
                             clud
                                ingw
                                   orkp
                                      rodu
                                         ct)th
                                             ati
                                               sbe
                                                 ingc
                                                    la
                                                     ime
                                                       dand

th
 epr
   ivi
     leg
       eru
         leb
           einginvok
                   ed,a
                      ndf
                        ore
                          achdo
                              cum
                                entw
                                   ithh
                                      eldp
                                         rov
                                           ideth
                                               efo
                                                 llow
                                                    ing

in
 form
    ation
        :

                 a
                 . th
                    ety
                      peo
                        fdo
                          cum
                            ent
                              ;

                 b
                 . th
                    eda
                      teo
                        fth
                          edo
                            cum
                              ent
                                ;




                                   12
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 17 of 25



                c
                . th
                   eau
                     tho
                       r(s
                         ),a
                           ddr
                             ess
                               ee(
                                 s)
                                  ,andr
                                      ecip
                                         ien
                                           t(
                                            s)o
                                              fth
                                                edo
                                                  cum
                                                    ent
                                                      ,and
                                                         ,

                   w
                   her
                     e no
                        tapp
                           are
                             nt,th
                                 ere
                                   la
                                    tion
                                       shipo
                                           fth
                                             eau
                                               tho
                                                 r(s
                                                   ),a
                                                     ddr
                                                       ess
                                                         ee(
                                                           s)
                                                            ,and

                   r
                   ecip
                      ien
                        t(
                         s)toon
                              eano
                                 the
                                   r;

                d
                . th
                   enumb
                       ero
                         fpag
                            es;

                e
                . th
                   eid
                     ent
                       ityo
                          fanye
                              nclo
                                 sur
                                   e(s
                                     )ora
                                        tta
                                          chm
                                            ent
                                              (s)
                                                ;

                f
                . th
                   esub
                      jec
                        tma
                          tte
                            rofth
                                edo
                                  cum
                                    ent
                                      ;

                g
                .th
                  eba
                    siso
                       fth
                         epr
                           ivi
                             leg
                               ecl
                                 aim
                                   ;and

                h
                . th
                   ety
                     peo
                       fpr
                         ivi
                           leg
                             e(s
                               )as
                                 ser
                                   ted
                                     .

          12
           .    T
                hedo
                   cum
                     ent
                       sre
                         spon
                            siv
                              etoth
                                  eser
                                     equ
                                       est
                                         sar
                                           etob
                                              epr
                                                odu
                                                  ceda
                                                     sth
                                                       ey

w
erek
   eptinth
         eor
           din
             aryc
                our
                  seo
                    fbu
                      sin
                        essa
                           nda
                             retob
                                 ela
                                   bel
                                     edinsu
                                          chaw
                                             aya
                                               stoshow

w
hic
  hfi
    lesth
        eyc
          amef
             rom
               .

          13
           .    I
                fanydo
                     cum
                       ent
                         ,ora
                            nyp
                              arto
                                 fado
                                    cum
                                      ent
                                        ,ca
                                          lledf
                                              orbyth
                                                   esedo
                                                       cum
                                                         ent

r
equ
  est
    sha
      sbe
        end
          est
            roy
              ed,d
                 isc
                   ard
                     ed,lo
                         st
                          ,oro
                             the
                               rwi
                                 sed
                                   ispo
                                      sedo
                                         forp
                                            lac
                                              edb
                                                eyondY
                                                     our

c
ustodyo
      rcon
         tro
           l,Y
             oua
               retof
                   urn
                     ishal
                         is
                          tid
                            ent
                              ify
                                inge
                                   achsu
                                       chdo
                                          cum
                                            entby
                                                :(i
                                                  )da
                                                    te
                                                     ,(i
                                                       i)

a
utho
   r;(
     ii
      i)r
        ecip
           ien
             t(
              s);(
                 iv)ty
                     peo
                       fdo
                         cum
                           ent(
                              e.g
                                .
                                ,le
                                  tte
                                    r,m
                                      emo
                                        randum
                                             ,ch
                                               art
                                                 ,e-
                                                   mai
                                                     l,e
                                                       tc
                                                        .)
                                                         ;(v
                                                           )

g
ene
  ralsub
       jec
         tma
           tte
             r;(
               vi)th
                   edo
                     cum
                       ent
                         ’sp
                           res
                             ento
                                rla
                                  st-
                                    know
                                       nlo
                                         cat
                                           iono
                                              rcu
                                                stod
                                                   ian
                                                     ;(v
                                                       ii
                                                        )th
                                                          e

d
ateo
   fth
     edo
       cum
         ent
           ’sd
             est
               ruc
                 tiono
                     roth
                        erd
                          ispo
                             si
                              tion
                                 ;(v
                                   ii
                                    i)th
                                       ere
                                         asonf
                                             orsu
                                                chd
                                                  est
                                                    ruc
                                                      tiono
                                                          r

o
the
  rdi
    spo
      si
       tion
          ;and(
              ix)th
                  epe
                    rsonau
                         tho
                           riz
                             ingsu
                                 chd
                                   est
                                     ruc
                                       tiono
                                           roth
                                              erd
                                                ispo
                                                   si
                                                    tion
                                                       .

          14
           .    E
                achsp
                    eci
                      fic
                        at
                         iono
                            fth
                              esedo
                                  cum
                                    entr
                                       equ
                                         est
                                           sre
                                             qui
                                               resp
                                                  rodu
                                                     ct
                                                      ioninf
                                                           ull
                                                             ,

w
ithou
    tabb
       rev
         ia
          tion
             ,re
               dac
                 tion
                    ,ore
                       xpu
                         rga
                           tiono
                               fanyr
                                   espon
                                       siv
                                         edo
                                           cum
                                             ent
                                               s.I
                                                 fanyr
                                                     espon
                                                         siv
                                                           e

do
 cum
   enti
      sno
        torc
           anno
              tbep
                 rodu
                    cedinf
                         ull
                           ,pr
                             odu
                               cei
                                 ttoth
                                     eex
                                       ten
                                         tpo
                                           ssi
                                             ble
                                               ,ind
                                                  ica
                                                    tingw
                                                        hic
                                                          h

do
 cum
   ent
     ,orpo
         rt
          iono
             fth
               atdo
                  cum
                    enti
                       sbe
                         ingw
                            ithh
                               eld
                                 ,andth
                                      ere
                                        ason
                                           (s)i
                                              tisb
                                                 eingw
                                                     ithh
                                                        eld
                                                          .




                                   13
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 18 of 25



A
nyr
  eda
    ction
        sapp
           lie
             dtodo
                 cum
                   ent
                     ssh
                       al
                        lcon
                           ta
                            int
                              extind
                                   ica
                                     tingth
                                          eba
                                            sisf
                                               orr
                                                 eda
                                                   ct
                                                    ion(
                                                       e.g
                                                         .
                                                         ,

“P
 riv
   ile
     ged
       ”).

          15
           .    D
                ocum
                   ent
                     sno
                       toth
                          erw
                            iser
                               espon
                                   siv
                                     etosp
                                         eci
                                           fic
                                             ation
                                                 softh
                                                     esedo
                                                         cum
                                                           ent

r
equ
  est
    sar
      etob
         epr
           odu
             cedi
                fsu
                  chdo
                     cum
                       ent
                         smen
                            tion
                               ,di
                                 scu
                                   ss,r
                                      efe
                                        rto
                                          ,ore
                                             xpl
                                               ainth
                                                   e

do
 cum
   ent
     swh
       icha
          rer
            espon
                siv
                  etoth
                      esedo
                          cum
                            entr
                               equ
                                 est
                                   s,o
                                     rifsu
                                         chdo
                                            cum
                                              ent
                                                sar
                                                  eat
                                                    tac
                                                      hed

todo
   cum
     ent
       sre
         spon
            siv
              etoth
                  esedo
                      cum
                        entr
                           equ
                             est
                               sandc
                                   ons
                                     ti
                                      tut
                                        erou
                                           tings
                                               lip
                                                 s,t
                                                   ran
                                                     sm
                                                      it
                                                       tal

m
emo
  rand
     a,o
       rle
         tte
           rs
            ,comm
                ent
                  s,e
                    valu
                       at
                        ion
                          s,o
                            rsim
                               ila
                                 rma
                                   ter
                                     ia
                                      ls
                                       .

          16
           .    I
                f,inr
                    espond
                         ingtoth
                               esedo
                                   cum
                                     entr
                                        equ
                                          est
                                            s,Y
                                              oue
                                                ncoun
                                                    tera
                                                       ny

amb
  igu
    ityinc
         ons
           tru
             ingth
                 emo
                   ranyd
                       efin
                          it
                           ion
                             sandin
                                  str
                                    uct
                                      ion
                                        sre
                                          lev
                                            anttoth
                                                  em,s
                                                     etf
                                                       orthth
                                                            e

m
att
  ero
    rte
      rm d
         eem
           ed“
             amb
               iguou
                   s”a
                     ndth
                        econ
                           str
                             uct
                               ionu
                                  sedinr
                                       espond
                                            ingtoth
                                                  edo
                                                    cum
                                                      ent

r
equ
  est
    s.



                     DOCUMENTSTOBEPRODUCED

          1
          .     A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ningag
                                     reem
                                        ent
                                          sbe
                                            twe
                                              enY
                                                oua
                                                  ndBSG

E
nti
  tie
    sbe
      twe
        enJ
          anu
            ary1
               ,2010a
                    ndtod
                        ay.

          2
          .     A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ninga
                                    nyjo
                                       intv
                                          entu
                                             reb
                                               etw
                                                 eenY
                                                    ou a
                                                       nd

BSGREb
     etw
       eenJ
          anu
            ary1
               ,2010a
                    ndtod
                        ay.

          3
          .     A
                nya
                  nda
                    llc
                      ommun
                          ica
                            tion
                               sanda
                                   nydo
                                      cum
                                        ent
                                          scon
                                             cer
                                               ninga
                                                   ny

c
ommun
    ica
      tion
         sbe
           twe
             enY
               oua
                 ndBSGE
                      nti
                        tie
                          s.

          4
          .     A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ningd
                                    ire
                                      cto
                                        rind
                                           ire
                                             ctp
                                               aym
                                                 ent
                                                   sand

t
ran
  sfe
    rso
      fas
        set
          sand
             /orf
                und
                  sbe
                    twe
                      enY
                        oua
                          ndBSGE
                               nti
                                 tie
                                   sbe
                                     twe
                                       enJ
                                         anu
                                           ary1
                                              ,2010a
                                                   nd

tod
  ay.




                                   14
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 19 of 25



          5
          .     A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ninga
                                    nyin
                                       ter
                                         est
                                           scu
                                             rre
                                               ntlyo
                                                   rfo
                                                     rme
                                                       rlyh
                                                          eld

byBSGE
     nti
       tie
         sinY
            ouo
              rina
                 nya
                   sse
                     torp
                        rop
                          ertyinw
                                hic
                                  hYouc
                                      urr
                                        ent
                                          lyho
                                             ldo
                                               rfo
                                                 rme
                                                   rlyh
                                                      eld

a
nin
  ter
    est
      ,in
        clud
           ingbu
               tno
                 tlim
                    ite
                      dtoth
                          eSub
                             jec
                               tPr
                                 ope
                                   rt
                                    ies,b
                                        etw
                                          eenJ
                                             anu
                                               ary1
                                                  ,2010a
                                                       nd

tod
  ay.

          6
          .     A
                nya
                  nda
                    llbo
                       ardm
                          eet
                            ingm
                               inu
                                 tesc
                                    onc
                                      ern
                                        inga
                                           nyBSGE
                                                nti
                                                  tie
                                                    sda
                                                      ted

b
etw
  eenJ
     anu
       ary1
          ,2010a
               ndtod
                   ay.

          7
          .     A
                nya
                  nda
                    llf
                      ina
                        nci
                          als
                            ta
                             tem
                               ent
                                 sth
                                   atr
                                     efe
                                       ren
                                         cea
                                           nyBSGE
                                                nti
                                                  tie
                                                    sor

r
efe
  ren
    ceo
      rre
        fle
          cta
            nyequ
                ityo
                   rde
                     btin
                        ter
                          esto
                             fanyBSGE
                                    nti
                                      tie
                                        sda
                                          tedb
                                             etw
                                               eenJ
                                                  anu
                                                    ary1
                                                       ,

2010a
    ndtod
        ay.

          8
          .     A
                nya
                  nda
                    llc
                      orpo
                         rat
                           eorg
                              ani
                                zat
                                  ion
                                    alc
                                      har
                                        tsd
                                          ate
                                            dbe
                                              twe
                                                enJ
                                                  anu
                                                    ary1
                                                       ,2010

a
ndtod
    ay.

          9
          .     A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ningBSGE
                                       nti
                                         tie
                                           sasd
                                              ire
                                                cta
                                                  ndind
                                                      ire
                                                        ct

inv
  esto
     rs
      ,sh
        are
          hold
             ers
               ,andl
                   end
                     ersine
                          acho
                             fth
                               eSub
                                  jec
                                    tPr
                                      ope
                                        rt
                                         iesb
                                            etw
                                              eenJ
                                                 anu
                                                   ary1
                                                      ,2010

a
ndtod
    ay.

          10
           .    A
                nya
                  nda
                    lldo
                       cum
                         ent
                           sde
                             scr
                               ibingth
                                     epr
                                       ese
                                         ntb
                                           ene
                                             fic
                                               ia
                                                low
                                                  ner
                                                    ship
                                                       ,

in
 clud
    inga
       lld
         ire
           cta
             ndind
                 ire
                   ctin
                      ves
                        tor
                          s,sh
                             are
                               hold
                                  ers
                                    ,andl
                                        end
                                          ers
                                            ,ine
                                               acho
                                                  fth
                                                    eSub
                                                       jec
                                                         t

P
rop
  ert
    ies
      .

          11
           .    A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ninga
                                    nyo
                                      fth
                                        eBSGE
                                            nti
                                              tie
                                                s’d
                                                  ire
                                                    cto
                                                      r

ind
  ire
    ct
     ,pr
       osp
         ect
           ive
             ,ac
               tua
                 lorb
                    ene
                      fic
                        ia
                         lin
                           ter
                             est
                               sina
                                  nd/o
                                     raf
                                       fi
                                        lia
                                          tion
                                             swi
                                               thth
                                                  eSub
                                                     jec
                                                       t

P
rop
  ert
    iesb
       etw
         eenJ
            anua
               ry1
                 ,2010a
                      ndtod
                          ay.

          12
           .    W
                ithr
                   esp
                     ecttoa
                          nySub
                              jec
                                tPr
                                  ope
                                    rt
                                     iesinw
                                          hic
                                            hanyBSGE
                                                   nti
                                                     tie
                                                       sha
                                                         ve

a
nyd
  ebto
     requ
        ityin
            ter
              est
                ,anya
                    nda
                      lldo
                         cum
                           ent
                             ssubm
                                 it
                                  tedtoa
                                       nyg
                                         ove
                                           rnm
                                             enta
                                                gen
                                                  cyo
                                                    ren
                                                      ti
                                                       ty,




                                   15
  Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 20 of 25



in
 clud
    ingbu
        tno
          tlim
             ite
               dtoa
                  nyt
                    axdo
                       cum
                         ent
                           s,p
                             rop
                               ertyf
                                   il
                                    ing
                                      s,a
                                        nda
                                          nyEB
                                             -5do
                                                cum
                                                  ent
                                                    sand

c
ommun
    ica
      tion
         swi
           thCMBreg
                  ion
                    alc
                      ent
                        ers
                          .

          13
           .    A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ninga
                                    nyo
                                      fSt
                                        einm
                                           etz
                                             ,St
                                               einm
                                                  etz
                                                    ’s

As
 soc
   ia
    tes
      ,orS
         teinm
             etz
               ’sR
                 ela
                   tiv
                     es,in
                         clud
                            ingbu
                                tno
                                  tlim
                                     ite
                                       dtoL
                                          uvSh
                                             aha
                                               ndCh
                                                  ri
                                                   s

P
apa
  chr
    is
     topho
         rou
           ,vi
             si
              tingo
                  rwo
                    rkingf
                         romHFZ
                              ’so
                                ff
                                 ice
                                   sat600 M
                                          adi
                                            sonA
                                               venu
                                                  e,N
                                                    ewY
                                                      ork
                                                        ,

NY
 ,orv
    is
     it
      inga
         nyp
           rop
             ertyinwh
                    ichHFZ c
                           urr
                             ent
                               lyho
                                  ldso
                                     rfo
                                       rme
                                         rlyh
                                            elda
                                               nin
                                                 ter
                                                   est
                                                     ,in
                                                       clud
                                                          ing

bu
 tno
   tlim
      ite
        dtoth
            eSub
               jec
                 tPr
                   ope
                     rt
                      ies
                        .

          14
           .    A
                nya
                  nd a
                     lldo
                        cum
                          ent
                            scon
                               cer
                                 ningth
                                      eac
                                        know
                                           ledgm
                                               ento
                                                  rde
                                                    nia
                                                      lofa
                                                         ny

r
ela
  tion
     shipb
         etw
           eena
              nyBSGE
                   nti
                     tie
                       sandHFZ
                             ,in
                               clud
                                  ingbu
                                      tno
                                        tlim
                                           ite
                                             dtoa
                                                nya
                                                  nda
                                                    ll

do
 cum
   ent
     scon
        cer
          ningth
               ewe
                 bar
                   tic
                     les“
                        Ben
                          ySt
                            einm
                               etz
                                 ,re
                                   por
                                     tedba
                                         cke
                                           rofCh
                                               rys
                                                 lerB
                                                    uild
                                                       ing

own
  erandHFZ
         ,tob
            etr
              iedinG
                   uin
                     eanb
                        rib
                          erys
                             canda
                                 l”pub
                                     li
                                      she
                                        dbyT
                                           heR
                                             ealD
                                                ealonA
                                                     ugu
                                                       st

13
 ,2019a
      nd“
        RoughCu
              t:H
                owth
                   eGloba
                        lDiam
                            ondT
                               rad
                                 eShap
                                     edN
                                       ewYo
                                          rk’
                                            sSk
                                              yl
                                               ine”

a
utho
   redbyK
        onr
          adPu
             tzi
               era
                 ndpub
                     li
                      she
                        dbyT
                           heR
                             ealD
                                ealonA
                                     pri
                                       l2,2018o
                                              rth
                                                eirsub
                                                     jec
                                                       t

m
att
  er.

          15
           .    A
                nya
                  nda
                    lldo
                       cum
                         ent
                           scon
                              cer
                                ninga
                                    nydu
                                       edi
                                         lig
                                           enc
                                             e,KYC,id
                                                    ent
                                                      ity

v
eri
  fic
    at
     ion
       ,and
          /orc
             omp
               lia
                 ncedo
                     cum
                       ent
                         ation
                             ofBSGE
                                  nti
                                    tie
                                      spr
                                        ovid
                                           edw
                                             ithr
                                                esp
                                                  ecttoa
                                                       ny

inv
  estm
     ent
       ,in
         ter
           est
             ,fin
                anc
                  ing
                    ,orsh
                        are
                          hold
                             ingo
                                fth
                                  eSub
                                     jec
                                       tPr
                                         ope
                                           rt
                                            ies
                                              .




                                   16
Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 21 of 25




                            APPEND
                                 IXA
 Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 22 of 25



M
etad
   ataF
      ie
       ld         D
                  escr
                     ipt
                       ion                           E
                                                     xamp
                                                        les
P
rodu
   ction M
         etad
            ataF
               ie
                ldsfo
                    rAl
                      lDo
                        cum
                          ent
                            s
B
egB
  ate
    s             Ba
                   tesnumbe
                          rfo
                            rth
                              efi
                                rstp
                                   ageo
                                      fth
                                        e            [B
                                                      ate
                                                        sPr
                                                          efix
                                                             ]-00
                                                                000001
                  documen
                        t
E
ndB
  ate
    s             Ba
                   tesnumbe
                          rfo
                            rth
                              ela
                                stp
                                  ageo
                                     fth
                                       e             [B
                                                      ate
                                                        sPr
                                                          efix
                                                             ]-
                                                              000
                                                                00010
                  documen
                        t
B
egB
  ate
    sAt
      t           Ba
                   tesnumberforth
                                efir
                                   stpageofth
                                            epa
                                              ren
                                                t    [B
                                                      ate
                                                        sPr
                                                          efix
                                                             ]-
                                                              000
                                                                00001
                  documen
                        t(i
                          .e.
                            ,anem a
                                  ilorothe
                                         rd o
                                            cum
                                              ent
                  cont
                     ain
                       inga
                          ttachment
                                  s)
E
ndB
  ate
    sAt
      t           B
                  atesnum
                        berofth
                              elas
                                 tpa
                                   g eo
                                      fthel
                                          ast        [B
                                                      ate
                                                        sPr
                                                          efix
                                                             ]-00
                                                                000015
                  a
                  tta
                    chmen
                        ttothepa
                               ren
                                 tdocumen
                                        t
C
usto
   dian
      s_A
        ll        Nameofth
                         ecus
                            tod
                              ianorcus
                                     tod
                                       ian
                                         sw ho     Jo
                                                    nes
                                                      ,Ba
                                                        rba
                                                          ra
                  pos
                    ses
                      sedth
                          isi
                            temorexa
                                   ctdup
                                       lic
                                         ate
                                           sthe
                                              reo
                                                f.
R
eco
  rdTy
     pe           Ty
                   peo
                     fit
                       emb
                         ein
                           gpro
                              duc
                                ed                   Emai
                                                        l,Ema
                                                            ilA t
                                                                tachmen
                                                                      t,
                                                     E
                                                     lect
                                                        ron
                                                          icDo cumen
                                                                   t,
                                                     Ha
                                                      rdcopyDocument
F
il
 ePa
   th             O
                  rig
                    ina
                      lloc
                         at
                          ionofthefi
                                   lew h
                                       enco
                                          lle
                                            cted     C
                                                     :\MyDocum
                                                             ent
                                                               s\
                                                                Dea
                                                                  l
                  f
                  romthesou
                          rcecu
                              stod
                                 ianorsy
                                       stem          D
                                                     ocum
                                                        ent
                                                          s
F
il
 eSi
   ze             S
                  izeo
                     fth
                       ena
                         tiv
                           efi
                             led
                               ocum
                                  ent
                                    /em
                                      ai
                                       linKB         3
                                                     ,54
                                                       7
P
rod_N
    at
     ive          F
                  ilepa
                      thtoth
                           en a
                              tiv
                                efi
                                  leonth
                                       ep rodu
                                             ct
                                              ion   P
                                                    ref
                                                      ix0
                                                        01\NAT
                                                             IVES\000
                                                                    \
                  m
                  ediai
                      fappl
                          icab
                             le(a
                                .k.
                                  a.p
                                    roduc
                                        tionf
                                            ilepa
                                                th) P
                                                    ref
                                                      ix0
                                                        000000
                                                             1.m
                                                               sg
P
rod_T
    ext           F
                  ilep
                     athtoth
                           eextr
                               act
                                 edt
                                   extf
                                      il
                                       eonth
                                           e         P
                                                     ref
                                                       ix0
                                                         01\TEXT\000
                                                                   \
                  p
                  roduc
                      tionmedi
                             a                       P
                                                     ref
                                                       ix000
                                                           00001
                                                               .msg
MD
 5Ha
   sh             Th
                   e MD
                      5ha
                        shv
                          alu
                            efo
                              rth
                                eit
                                  em
SHA
  1Ha
    sh            Th
                   eSHA-
                       1ha
                         shv
                           alu
                             efo
                               rth
                                 eit
                                   em
D
esig
   nat
     ion          Th
                   econf
                       ident
                           ia
                            li
                             tyd
                               esig
                                  nat
                                    iono
                                       fth
                                         e           C
                                                     onf
                                                       iden
                                                          ti
                                                           al
                                                            ,Hig
                                                               hly
                  do
                   cumen
                       t,ifany                       C
                                                     onf
                                                       iden
                                                          ti
                                                           al
R
eda
  ct
   ion            Fo
                   rdocumen
                          tscon
                              ta
                               iningr
                                    eda
                                      ct
                                       ion
                                         s,t
                                           heb
                                             asi
                                               s P
                                                 riv
                                                   il
                                                    eged,Pe
                                                          rson
                                                             al
                                                              ,
                  fo
                   rsu
                     chredac
                           tio
                             ns                  P
                                                 ropr
                                                    ie
                                                     tary
Add
  it
   iona
      lDo
        cum
          entM
             etada
                 taF
                   ie
                    ldsfo
                        rEl
                          ect
                            ron
                              icD
                                ocum
                                   ent
                                     sandA
                                         tta
                                           chm
                                             ent
                                               s
F
il
 eNam
    e             Or
                   igina
                       lnameoft
                              hefi
                                 lew h
                                     encol
                                         lec
                                           tedf
                                              rom    ex
                                                      amp
                                                        led
                                                          oc.
                                                            doc
                                                              ,fi
                                                                le
                                                                 .xl
                                                                   s
                  thesourc
                         ecu
                           stod
                              ianorsy
                                    stem
F
il
 eEx
   t              F
                  ilety
                      peex
                         ten
                           siono
                               fna
                                 tiv
                                   efi
                                     le              x
                                                     ls
                                                      ,do
                                                        c,pp
                                                           t,m
                                                             p3
F
il
 eTy
   pe             Fi
                   letyp
                       eorappl
                             ica
                               tionu
                                   sedtoc
                                        rea
                                          teth
                                             e       Ex
                                                      cel
                                                        , Wo
                                                           rd,P
                                                              owe
                                                                rPo
                                                                  int
                                                                    ,
                  unde
                     rly
                       ingna
                           tivef
                               ile                   MP3
T
it
 le               T
                  it
                   leo
                     fth
                       edo
                         cum
                           ent                       P
                                                     urch
                                                        aseA
                                                           gre
                                                             emen
                                                                t
A
utho
   r              A
                  utho
                     rofth
                         edo
                           cum
                             ent                     B
                                                     arb
                                                       araJo
                                                           nes
T
imeZ
   one            Thetimezon
                           einwhichel
                                    ect
                                      ronicdocum
                                               ent
                                                 s   GMT
                  we
                   r es
                      tand
                         ard
                           izeddu
                                ringconve
                                        rsio
                                           n.
M
ast
  erD
    ate           F
                  orema
                      il
                       san dth
                             eira
                                tta
                                  chm
                                    ent
                                      s,th
                                         esen
                                            tda
                                              te MM
                                                  /DD
                                                    /YYYY
                  o
                  fth
                    eparen
                         tem a
                             il



                                  18
 Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 23 of 25



M
etad
   ataF
      ie
       ld         D
                  escr
                     ipt
                       ion                            E
                                                      xamp
                                                         les
M
ast
  erT
    ime           F
                  orema
                      il
                       san dth
                             eira
                                tta
                                  chmen
                                      ts,thesentt
                                                ime HH
                                                     :MM
                                                       :SS
                  o
                  fth
                    eparen
                         tem a
                             il
                              ,usinga24
                                      -hourclock
D
ateC
   rea
     ted          D
                  ateth
                      eit
                        emw
                          asc
                            rea
                              ted                     MM
                                                       /DD
                                                         /YYYY
T
imeC
   rea
     ted          T
                  im eth
                       eit
                         emw
                           asc
                             rea
                               ted
                                 ,us
                                   inga24-
                                         hou
                                           r          HH
                                                       :MM
                                                         :SS
                  c
                  lock
D
ateL
   astMod
        if
         ied      D
                  ateth
                      eit
                        emw
                          asl
                            astm
                               odi
                                 fied                 MM
                                                       /DD
                                                         /YYYY
T
imeL
   astMod
        if
         ied      Tim
                    etheit
                         emw
                           asl
                             astm
                                odi
                                  fied
                                     ,us
                                       inga24-        HH
                                                       :MM
                                                         :SS
                  hou
                    rclock
Add
  it
   iona
      lDo
        cum
          entM
             etada
                 taFie
                     ldsforEma
                             iland O
                                   therEle
                                         ctr
                                           oni
                                             cC ommun
                                                    ica
                                                      tion
                                                         s
Da
 teSe
    nt       Dat
               etheem
                    ai
                     lm es
                         sag
                           ewa
                             ssen
                                t,u
                                  singa24- MM /DD
                                                /YYYY
                  hou
                    rclo
                       ck
T
imeS
   ent            Tim
                    etheema
                          ilm
                            ess
                              agew
                                 ass
                                   ent
                                     ,us
                                       inga24- HH
                                                :MM
                                                  :SS
                  hou
                    rclo
                       ck
D
ateR
   ece
     ive
       d          Da
                   teth
                      eemai
                          lm es
                              sagew
                                  asre
                                     ceived
                                          ,us
                                            inga      MM
                                                       /DD
                                                         /YYYY
                  24
                   -hou
                      rclo
                         ck,inGre
                                enw
                                  ichMe a
                                        nTime
                  (GMT)
T
imeR
   ece
     ive
       d          Timeth
                       eem ai
                            lme
                              ssag
                                 ewa
                                   sre
                                     ceiv
                                        ed,u
                                           singa      HH
                                                       :MM
                                                         :SS
                  24-
                    hourclo
                          ck
T
o                 A
                  ddr
                    ess
                      ee(
                        s)o
                          fth
                            eem
                              ai
                               lme
                                 ssag
                                    e                 B
                                                      arb
                                                        araJo
                                                            nes
                                                      b
                                                      arb
                                                        ara
                                                          jone
                                                             s@co
                                                                .com
F
rom               N
                  am eandema
                           iladd
                               res
                                 softh
                                     epe
                                       rso
                                         nwh
                                           o          B
                                                      arb
                                                        araJo
                                                            nes
                  s
                  enttheema
                          ilmes
                              sage                    b
                                                      arb
                                                        ara
                                                          jone
                                                             s@co
                                                                .com
CC                Re
                   cip
                     ien
                       t(
                        s)in
                           clu
                             dedinth
                                   e“c
                                     c”l
                                       ineo
                                          fth
                                            e         B
                                                      arb
                                                        araJo
                                                            nes
                  emai
                     lmess
                         age                          b
                                                      arb
                                                        ara
                                                          jone
                                                             s@co
                                                                .com
BCC               Re
                   cip
                     ien
                       t(
                        s)in
                           clud
                              edinth
                                   e“b
                                     cc”l
                                        ineo
                                           fth
                                             e        B
                                                      arb
                                                        araJo
                                                            nes
                  emai
                     lmess
                         age                          b
                                                      arb
                                                        ara
                                                          jone
                                                             s@co
                                                                .com
Sub
  jec
    t             S
                  ubj
                    ectl
                       ineo
                          fth
                            eem
                              ai
                               lme
                                 ssag
                                    e                 FW
                                                       :yo
                                                         urm
                                                           ess
                                                             age
Em
 ailP
    ath           Th
                   eor
                     igin
                        allo
                           cat
                             iono
                                fem
                                  ai
                                   l                  P
                                                      erso
                                                         nalF
                                                            old
                                                              ers\
                                                                 Sen
                                                                   t
                                                      I
                                                      tems\
Conv
   ers
     at
      ionI
         nde
           x      Af
                   ieldind
                         ica
                           tingwheth
                                   eranema
                                         ilmess
                                              ageis
                  pa
                   rtofaconver
                             sat
                               ionthr
                                    eadwi
                                        thoth
                                            eremai
                                                 l
                  me
                   ssage
                       s.




                                  19
Case 1:20-mc-00199-JGK-OTW Document 3-19 Filed 04/24/20 Page 24 of 25




                            APPEND
                                 IXB
                                             19
                                              -11841:20-mc-00199-JGK-OTW
                                              Case 5-sh
                                                      l Doc5  -2 F i
                                                                   led06/03
                                                                          /19 En
                                                                          Documentter ed06
                                                                                     3-19 /03/19
                                                                                          Filed  14:18:56Page
                                                                                                04/24/20   Exhib
                                                                                                               i
                                                                                                              25tofB25Pg
                                                                          BA  2
                                                                           LDAF o
                                                                               OUf
                                                                                 ND2
                                                                                   A
                                                                                   TION




                                                                                             N
                                                                                             YSCO
                                                                                        MANAG
                                                                                            EM ENTCORP
                                                                                             [BVI
                                                                                                ]




                                                                         B
                                                                         SGR
                                                                           ESOURCESL
                                                                                   TD
                                                                             [G
                                                                              SY]




                                                      We
                                                       stAf
                                                          ri
                                                           can        B
                                                                      SGR e
                                                                          sourc
                                                                              es                               BSGRHold
                                                                                                                      ings   K
                                                                                                                             ensdaleGloba
                                                                                                                                        l
              O
              cte
                aLtd                                                                                                                        B
                                                                                                                                            SGEn
                                                                                                                                               ergyL
                                                                                                                                                   td
                                                     PowerL
                                                          imited     (Gu
                                                                       inea
                                                                          )Limi
                                                                              ted                              Coop
                                                                                                                  era
                                                                                                                    tiefUA     A
                                                                                                                               ssetsLtd
               [G
                SY]                                                                                                                           [GSY
                                                                                                                                                 ]
                                                        [GSY]            [GSY
                                                                            ]                                      [N
                                                                                                                    L ]          [BVI
                                                                                                                                    ]
                                                                                                                                      D            D
                                                            [38%]
                                                     Ampe
                                                        rionPow er
                                        BSGPow e
                                               r
O
cte
  aM in
      ing   O
            cte
              aDiamond
                     s   O
                         cte
                           aS e
                              rvic
                                 es                   Di
                                                       str
                                                         ibution                    B
                                                                                    SGR e
                                                                                        sour
                                                                                           ces    B
                                                                                                  SGRLogi
                                                                                                        st
                                                                                                         ics
                                          N
                                          ige
                                            ria                      B
                                                                     SGRL
                                                                        ibe
                                                                          riaL
                                                                             td
   Ltd          Ltd          L
                             td                        Comp any                     (Guin
                                                                                        ea)Sa
                                                                                            rl       Co
                                                                                                      rp
                                      Coöpera
                                            tie
                                              fU.A                      [BV
                                                                          I]
  [GSY]         [
                GSY]        [BVI
                               ]                        L
                                                        im i
                                                           t ed                       [Gu
                                                                                        inea
                                                                                           ]        [
                                                                                                    Lib
                                                                                                      eri
                                                                                                        a]
                                L          [N] D
                                             L                               D              D             D
                                                       [Nigeria
                                                              ]

                                                           [51%
                                                              ]

 Ko
  iduLtd    TongumaL
                   td    BoromaLtd                   G
                                                     ereguPower
                                                                     B
                                                                     SGRL
                                                                        iber
                                                                           iaLtd
  [BVI]        [BV
                 I]         [BV
                              I]                     Plc(N
                                                         ige
                                                           ria
                                                             )
                                                                       [L
                                                                        ibe
                                                                          ria
                                                                            ]
T
rad
  inginSL
        .   Tr
             ading
                 inSL
                    .    T
                         rading
                              inSL
                                 .
                                                                              D




                                                                                                                                                Le
                                                                                                                                                 gend
                                                                                                                                                D=Do rmant
                                                                                                                                                L=Liquid
                                                                                                                                                       ated
                                                                                                 21
